Exhibit 10.1

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF DECEMBER 21, 2007
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG TRIARC DEERFIELD HOLDINGS, LLC, AND JONATHAN
TRUTTER AS HOLDERS OF THE SERIES A NOTES (AS DEFINED THEREIN), SACHS CAPITAL
MANAGEMENT LLC, SPENSYD ASSET MANAGEMENT LLLP AND SCOTT ROBERTS, AS HOLDERS OF
THE SERIES B NOTES (AS DEFINED THEREIN), TRIARC DEERFIELD HOLDINGS, LLC, AS
COLLATERAL AGENT, DEERFIELD & COMPANY LLC AND DEERFIELD CAPITAL CORP.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS INSTRUMENT IS SUBJECT TO
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
INSTRUMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.*
 
 
EXECUTION COPY

 

DFR MERGER COMPANY, LLC

and

DEERFIELD & COMPANY LLC,

as Issuer

DEERFIELD TRIARC CAPITAL CORP.,

as Parent

THE PURCHASERS PARTY HERETO

and

TRIARC DEERFIELD HOLDINGS, LLC,

as Administrative Holder and Collateral Agent

________________________________________________________

 

$48,868,196
SERIES A SENIOR SECURED NOTES
DUE December 21, 2012

________________________________________________________



SERIES A NOTE PURCHASE AGREEMENT

________________________________________________________

DATED AS OF DECEMBER 21, 2007

Legend to be removed without the consent of any party hereto, as provided in
Section 2.1(e) of the Intercreditor Agreement.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

      Page   ARTICLE I.         DEFINITIONS AND ACCOUNTING TERMS 1 1.01.      
Defined Terms 1 1.02.   Other Interpretive Provisions 19 1.03.   Accounting
Terms 19 1.04.   Rounding 20 1.05.   References to Agreements and Laws 20 1.06.
  Times of Day 20 ARTICLE II.         ISSUANCE AND TERMS OF THE NOTES 20 2.01.  
Issuance of the Notes 20 2.02.   Redemptions and Repurchase of Notes 20 2.03.  
Repayment on Maturity Date 23 2.04.   Interest 23 2.05.   Payment Records 23
2.06.   Payments Generally 23 2.07.   Sharing of Payments 24 2.08.  
Representations and Warranties of the Purchasers 24 ARTICLE III.         TAXES,
YIELD PROTECTION AND ILLEGALITY 25 3.01.   Taxes 25 3.02.   Illegality 26 3.03.
  Matters Applicable to all Requests for Compensation 26 3.04.   Survival 27
ARTICLE IV.         REPRESENTATIONS AND WARRANTIES 27 4.01.   Existence,
Qualification and Power; Compliance with Laws 27 4.02.   Authorization; No
Contravention 28 4.03.   No Consent or Other Action 28 4.04.   Binding Effect 28
4.05.   No Default 28 4.06.   Company Information; Subsidiaries, Etc 28 4.07.  
Security Documents 29 4.08.   Solvency 29 4.09.   Investment Company Act 29
4.10.   Taxes 29 4.11.   Private Offering 29


--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

        Page   4.12.       No Integration or General Solicitation   29 4.13.  
Margin Stock   30 ARTICLE V.  
      AFFIRMATIVE COVENANTS
  30 5.01.   Financial Statements   30 5.02.   Certificates; Other Information  
30 5.03.   Notices   31 5.04.   Payment of Obligations   31 5.05.   Preservation
of Existence, Etc   31 5.06.   Maintenance of Insurance   31 5.07.   Compliance
with Laws   32 5.08.   Books and Records   32 5.09.   Inspection Rights   32
5.10.   Additional Collateral, Etc   32 5.11.   REIT Status   33 5.12.  
Collection of Management and Other Fees   33 5.13.   Further Assurances   33
5.14.   Note Refinancing   33 ARTICLE VI.         NEGATIVE COVENANTS   34 6.01.
  Indebtedness   34 6.02.   Liens   35 6.03.   Fundamental Changes   36 6.04.  
Dispositions   36 6.05.   Restricted Payments   37 6.06.   Transactions with
Affiliates   38 6.07.   Sale and Leaseback Transactions   38 6.08.   Negative
Pledge Clauses   38 6.09.   Restrictions on Subsidiary Distributions   39 6.10.
  Investments   39 6.11.   Amendments to Merger Documentation   40 6.12.  
Amendments to Other Documents   40 6.13.   Changes in Fiscal Periods   41 6.14.
  Business   41 6.15.   Capital Expenditures   41


--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

        Page                      6.16.       Anti-Terrorism Law; Anti-Money
Laundering   41                    6.17.   Embargoed Person   42                
   6.18.   Limitation on Activities of Restricted Holding Subsidiaries   42
     ARTICLE VII.
      EVENTS OF DEFAULT AND REMEDIES   42                    7.01.   Events of
Default   42                    7.02.   Remedies Upon Event of Default   44    
               7.03.   Application of Funds   45                    7.04.  
Required Notice of Sale   45
     ARTICLE VIII.
      COLLATERAL AGENT AND ADMINISTRATIVE HOLDER   45                    8.01.  
Appointment and Authorization of Collateral Agent and Administrative Holder   45
                   8.02.   Collateral Matters   46                    8.03.  
Duties in the Case of Enforcement   46                    8.04.   Right to
Indemnity   46                    8.05.   General Immunity   47                
   8.06.   Successor Administrative Holder   48
      ARTICLE IX.
      MISCELLANEOUS   48                    9.01.   Amendments, Etc   48        
           9.02.   Notices and Other Communications; Facsimile Copies   49      
             9.03.   No Waiver; Cumulative Remedies   50                  
 9.04.   Payment of Expenses   50                    9.05.   Payments Set Aside
  51                    9.06.   Successors and Assigns   51                  
 9.07.   Counterparts   55                    9.08.   Integration   55          
         9.09.   Survival of Representations and Warranties   55                
   9.10.   Severability   56                    9.11.   Tax Forms   56          
         9.12.   Governing Law; Consent to Jurisdiction   57                  
 9.13.   Waiver of Right to Trial by Jury and Other Rights   58                
   9.14.   Time of the Essence   58


--------------------------------------------------------------------------------



SCHEDULES              A                   Purchasers Aggregate Note
Consideration            4.03   Filing Offices            4.06(a)   Company
Information            4.06(b)   Subsidiaries            4.07   UCC Matters    
       6.01(d)   Existing Indebtedness            6.02(b)   Existing Liens      
     6.10(f)   Existing Investments            9.02   Certain Addresses for
Notices     EXHIBITS              A   Form of Note            B   Form of
Assignment and Acceptance

 




--------------------------------------------------------------------------------



NOTE PURCHASE AGREEMENT

          This NOTE PURCHASE AGREEMENT (the “Agreement”) is entered into as of
December 21, 2007, by and among DFR MERGER COMPANY, LLC, an Illinois limited
liability company (“Buyer Sub”), DEERFIELD & COMPANY LLC, an Illinois limited
liability company (“Deerfield & Co.” and, together with the Buyer Sub, the
“Issuer”), DEERFIELD TRIARC CAPITAL CORP., a Maryland corporation (“DFR” or the
“Parent”), TRIARC DEERFIELD HOLDINGS, LLC, as Collateral Agent, the purchasers
signatory hereto, as purchasers (in such capacity, the “Purchasers”) TRIARC
DEERFIELD HOLDINGS, LLC (“TDH”), as administrative holder (in such capacity, the
“Administrative Holder”), and each other Holder (as hereinafter defined) from
time to time party hereto as provided herein.

          WHEREAS, DFR, Buyer Sub and Deerfield & Co. have entered into an
Agreement and Plan of Merger, dated as of December 21, 2007 (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof and thereof, the “Merger Agreement”), with Triarc Companies,
Inc., a Delaware corporation, and TDH and the other parties thereto
(collectively, “Sellers”), to acquire all of the equity interests in Deerfield &
Co. (the “Acquisition”);

          WHEREAS, the Acquisition will be effected by a merger (the “Merger”)
of Buyer Sub with and into Deerfield & Co., with Deerfield & Co. surviving the
Merger such that the separate existence of Buyer Sub will cease as soon as the
Merger becomes effective, and Deerfield & Co. will assume all of the liabilities
of Buyer Sub by operation of law (including its obligations hereunder) and
thereafter continue as the surviving entity and exist under the name it
possessed immediately prior to the Merger. Upon the effectiveness of the Merger,
Deerfield & Co. will be an indirect wholly-owned Subsidiary of DFR;

          WHEREAS, the Issuer desires to issue $ 48, 868, 196 aggregate
principal amount of Series A Senior Secured Notes due December 21, 2012, in the
form attached hereto as Exhibit A (together with any such notes issued in
substitution or replacement therefor as provided herein, the “Notes”), to
finance, in part, the Merger; and

          WHEREAS each Purchaser has agreed to receive Notes in an aggregate
principal amount set forth opposite the name of such Purchaser on Schedule A as
payment in full of the Aggregate Note Consideration to be paid to such Purchaser
in accordance with the Merger Documentation;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

          1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

          “Acquisition” has the meaning specified in the recitals hereto.

          “Administrative Holder” has the meaning specified in the preamble
hereto.

          “Affiliate” means, with respect to any Person, (a) any Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, including
any Person that is a manager, director or officer of, general partner in, or
trustee of, the specified Person, (b) any Person who, directly or indirectly, is
the legal or beneficial owner of or Controls 10% or more of any class of Capital
Stock of the specified Person, or (c) with respect to TDH,

1

--------------------------------------------------------------------------------



solely for the purposes of Section 9.06, the current and former employees of
Triarc who, as of the Closing Date, hold profits interests in TDH.

          “Agents” means, collectively, the Administrative Holder and the
Collateral Agent.

          “Agreement” means this Note Purchase Agreement.

          “Aggregate Note Consideration” has the meaning assigned to it in the
Merger Agreement.

          “Applicable Margin” means, for any day, the rate per annum set forth
below opposite the period in which such day occurs:

  Period commencing on December 21, 2007 and ending on December 31, 2009  
5.00%
  Period commencing on January 1, 2010 and ending on March 31, 2010  
5.50%
  Period commencing on April 1, 2010 and ending on June 30, 2010  
6.00%
  Period commencing on July 1, 2010 and ending on September 30, 2010  
6.50%
  Period commencing on October 1, 2010 and ending on December 31, 2010  
7.00%
  Period commencing on January 1, 2011 and ending on March 31, 2011  
7.50%
  Period commencing on April 1, 2011 and ending on June 30, 2011  
8.00%
  Period commencing on July 1, 2011 and ending on September 30, 2011  
8.25%
  Period commencing on October 1, 2011 and ending on December 31, 2011  
8.50%
  Period commencing on January 1, 2012 and ending on March 31, 2012  
8.75%
  Period commencing on April 1, 2012 and ending on June 30, 2012  
9.00%
  Period commencing on July 1, 2012 and ending on September 30, 2012  
9.25%
  Period commencing on October 1, 2012 and thereafter  
9.50%


          “Asset Sale” means any Disposition of any Property (other than any
Disposition permitted by clauses (a), (b), (d), (e) or (f) of Section 6.04) by
the Parent or any of its Subsidiaries.

          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form attached hereto as Exhibit B.

          “Assignment Trigger Date” has the meaning specified in Section
9.06(a)(ii).

          “Attorney Costs” means and includes, subject to any limits with
respect thereto, all reasonable and documented fees, out-of-pocket expenses and
disbursements of any law firm or other external counsel.

          “Attributable Indebtedness” means, when used with respect to any Sale
and Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Parent’s or its Subsidiary’s, as
applicable, then-current weighted average cost of funds for borrowed money as at
the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction.

          “Bankruptcy Code” means Title 11, United States Code.

2

--------------------------------------------------------------------------------



          “Business Day” means any day which is not a Saturday or Sunday or a
legal holiday and on which banks are not required by law or other governmental
action to close (a) in New York, New York, and (b) in the case of a Business Day
which relates to the LIBO Rate, in London, England.

          “Capital Expenditures” means for any period, with respect to any
Person, the aggregate of all expenditures by such Person for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person; provided that Capital Expenditures shall exclude any capital
investments in any CLO, CDO, “warehouse” loan facilities, loan securitization
facilities or any other similar credit facilities or investment vehicles.

          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

          “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date.

          “Cash” means Money or a credit balance in a Deposit Account.

          “Cash Equivalents” means, as of any date of determination (a)
marketable securities issued or fully guaranteed or insured by the United States
federal government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations) that, at the time of
acquisition, are rated at least “A-1” by Standard & Poor’s Ratings Group (“S&P”)
or “P-1” by Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper of
an issuer rated at least “A-1” by S&P or “P-1” by Moody’s and (d) shares of any
money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a), (b) and (c)
above, (ii) has net assets whose Dollar equivalent exceeds $250,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s.

          “CDO” has the meaning specified in the definition of “Financial
Assets”.

          “Change of Control” means the occurrence of any of the following: (a)
any Person or group of Persons (within the meaning of the Securities Exchange
Act of 1934, as amended) other than a Permitted Control Person shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended) of 50% or more of the issued and outstanding Voting Stock of Parent,
(b) during the term of this Agreement, Continuing Directors and other Persons
whose election to the board of directors of the Parent was approved in writing
by TDH or any of its Affiliates cease for any reason other than death or
disability to constitute a majority of the directors then in office, or (c)
Parent shall cease to own and control all of the economic and voting rights
associated with all of the outstanding Capital Stock of the Issuer.

          “CLO” has the meaning specified in the definition of “Financial
Assets”.

          “Closing Date” means December 21, 2007.

3

--------------------------------------------------------------------------------



          “Code” means the Internal Revenue Code of 1986, as amended.

          “Collateral” means the “Pledge Collateral” as such term is defined in
the Guaranty and Pledge Agreement.

          “Collateral Agent” means Triarc Deerfield Holdings, LLC, in its
capacity as Collateral Agent and its successors in such capacity.

          “Conflict” or “Conflicting” means, with respect to any Contractual
Obligation, Organizational Document, Requirement of Law, Consent or Other Action
or any other item, any conflict with, breach of or default under, or any
triggering of any remedial rights, benefits, or obligations under or in
connection with, the terms of such item.

          “Consent(s) and/or Other Action” means any consent, authorization,
Judgment, directive, approval, license, certificate, registration, permit,
exemption, filing, notice, declaration or other action by, with or to any
Person.

          “Consolidated Amortization Expense” shall mean, for any period, the
amortization expense of the Parent and its Subsidiaries (including discount
amortization on investments, loans and debt issuance) for such period,
determined on a consolidated basis in accordance with GAAP.

          “Consolidated Depreciation Expense” shall mean, for any period, the
depreciation expense of the Parent and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

          “Consolidated EBITDA” means, for any period, Consolidated Net Income
of the Parent and its Subsidiaries for such period, adjusted by (x) adding
thereto, in each case only to the extent (and in the same proportion) deducted
in determining such Consolidated Net Income and without duplication (and with
respect to the portion of Consolidated Net Income attributable to any Subsidiary
of the Parent or the Issuer only if a corresponding amount would be permitted at
the date of determination to be distributed to the Parent or the Issuer by such
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its Organization Documents and all Contractual Obligations and
Requirements of Law applicable to such Subsidiary or its equity holders): (a)
Consolidated Interest Expense for such period; (b) Consolidated Amortization
Expense for such period; (c) Consolidated Depreciation Expense for such period;
(d) Consolidated Tax Expense for such period; (e) costs and expenses directly
incurred in connection with the Acquisition not to exceed $1,000,000; (f)
non-cash stock or option based compensation; and (g) the aggregate amount of all
other non-cash charges reducing Consolidated Net Income (excluding any non-cash
charge that results in an accrual of a reserve for cash charges in any future
period) for such period, and (y) subtracting therefrom, only to the extent (and
in the same proportion) included in determining such Consolidated Net Income and
without duplication the aggregate amount of all non-cash items (other than any
pay-in-kind interest, pay-in-kind dividends, capitalized interest and similar
non-cash interest and dividends payable on, or in connection with, Financial
Assets) increasing Consolidated Net Income, including any non-cash gains on the
sale of Investments (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period. It is agreed
that a reduction in the carrying value of an asset (whether through write-down
or write-off or increase in a loan loss or other valuation reserve) constitutes
a non-cash item for purposes of this definition.

          “Consolidated Interest Expense” means for any period, the total
consolidated interest expense of the Parent and its Subsidiaries for such period
with respect to Consolidated Parent Debt plus, without duplication: (a) imputed
interest on obligations under any Capital Lease and Attributable Indebtedness of
the Parent and its Subsidiaries for such period; (b) commissions, discounts and
other fees and charges

4

--------------------------------------------------------------------------------



owed by the Parent or any of its Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period; (c) amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses incurred by the Parent
or any of its Subsidiaries for such period; (d) all interest paid or payable
with respect to discontinued operations of the Parent or any of its Subsidiaries
for such period; (e) the interest portion of any deferred payment obligations of
the Parent or any of its Subsidiaries for such period; and (f) all interest on
any Indebtedness of the Parent or any of its Subsidiaries of the type described
in clause (g) or (h) of the definition of “Indebtedness” for such period.

          “Consolidated Net Income” means for any period, the consolidated net
income (or loss) of any Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Parent and its Subsidiaries for any period, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Parent or is merged into or consolidated
with the Parent or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Parent) in which the Parent or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Parent or such Subsidiary in the form of
dividends or similar distributions and (c) the income (or deficit) of, but not
any actual cash dividends received from, any Subsidiary of the Parent, if a
corresponding amount would not be permitted at the date of determination to be
distributed to the Parent by such Subsidiary without prior approval (that has
not been obtained), pursuant to the terms of its Organizational Documents and
all Contractual Obligations (other than under any Note Document) and
Requirements of Law applicable to such Subsidiary or its equity holders).

          “Consolidated Parent Debt” means, for the Parent and its Subsidiaries,
as of any date of determination, the aggregate principal amount of Indebtedness
of the type specified in clauses (a), (b), (d), (e) and (f) of the definition of
“Indebtedness” and non-contingent obligations of the type specified in clause
(c) of such definition, less any such Indebtedness permitted under Section
6.01(b).

          “Consolidated Tax Expense” shall mean, for any period, the tax expense
of the Parent and its Subsidiaries, for such period, determined on a
consolidated basis in accordance with GAAP.

          “Continuing Director” means a director who either was a member of the
board of directors of the Parent on the Closing Date, or who became a director
of the Parent subsequent to such date and whose election or nomination for
election by the Parent’s shareholders was approved by a majority vote of the
Continuing Directors, including those whose election or nomination for election
was previously so approved, then on the board, either by a specific vote or by
approval of the proxy statement issued by the Parent on behalf of the board of
directors in which such person is named as nominee for director.

          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

          “Customary Permitted Liens” means, with respect to any Person, any of
the following Liens:

          (a)       Liens with respect to the payment of taxes, assessments or
governmental charges in each case that are not yet due or that are being
contested in good faith by appropriate

5

--------------------------------------------------------------------------------



proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP;

          (b)       Liens of landlords arising by statute and liens of
suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other
liens imposed by law and created in the ordinary course of business for amounts
not yet due or that are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

          (c)       deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds;

          (d)       encumbrances arising by reason of zoning restrictions,
easements, licenses, sublicenses, reservations, covenants, rights-of-way,
utility easements, building restrictions and other similar encumbrances on the
use of real property not materially detracting from the value of such real
property or not materially interfering with the ordinary conduct of the business
conducted and proposed to be conducted at such real property;

          (e)       encumbrances arising under leases or subleases of real
property that do not, in the aggregate, materially detract from the value of
such real property or interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real property;

          (f)       financing statements with respect to a lessor’s rights in
and to personal property leased to such Person in the ordinary course of such
Person’s business other than through a Capital Lease;

          (g)       licenses of intellectual property granted in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of such Person; and

          (h)      Liens in connection with a deposit account bank’s right of
set-off.

          “DCM” means Deerfield Capital Management LLC, a Delaware limited
liability company, a wholly owned subsidiary of Deerfield & Co.

          “Debt Issuance” means the Incurrence by the Parent or any of its
Subsidiaries of Indebtedness permitted by Section 6.01(i).

          “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

          “Deerfield SPE Documents” means the management agreements, collateral
management agreements, portfolio management agreements, investment management
agreements, limited liability company agreements, limited partnership
agreements, subscription agreements and other governing documents and agreements
as in effect from time to time for each Deerfield Special Purpose Entity,
together with any amendments thereto.

6

--------------------------------------------------------------------------------



          “Deerfield Special Purpose Entities” means (i) Access Institutional
Loan Fund, Bridgeport CLO Ltd., Bridgeport CLO II Ltd., Bryn Mawr II CLO Ltd.,
Buckingham CDO Ltd., Buckingham CDO II Ltd., Buckingham CDO III Ltd., Burr Ridge
CLO Plus Ltd., Deerfield Triarc TRS (Bahamas) Ltd., DFR Middle Market CLO Ltd.,
DWFC, LLC, Castle Harbor II CLO Ltd., Muirfield Trading LLC, Coltrane CLO
P.L.C., Cumberland II CLO Ltd., Forest Creek CLO Ltd., Gillespie CLO PLC,
Knollwood CDO Ltd., Knollwood CDO II Ltd., Long Grove CLO Ltd., Market Square
CLO Ltd., Marquette Park CLO Ltd., Mid Ocean CBO 2000-1 Ltd., Mid Ocean CBO
2001-1 Ltd., NorthLake CDO I, Limited, Oceanview CBO I, Ltd., Pinetree CDO Ltd.,
River North CDO Ltd., Rosemont CLO, Ltd., Schiller Park CLO Ltd., Valeo
Investment Grade CDO Ltd., Valeo Investment Grade CDO II Ltd., Western Springs
CDO Ltd., Credit-Linked Enhanced Asset Repackagings (C.L.E.A.R.) PLC (Aramis),
DM Fund LLC, DM Fund Ltd., Deerfield Synthetic Options Fund Ltd., Deerfield
Relative Value Fund Ltd., DRV Sunrise Fund I, Ltd., LIBOR Enhanced Arbitrage
Portfolio, Ltd., Leap Trading, Ltd., and (ii) any Person in which the Parent or
any of its Subsidiaries made or maintains an Investment permitted by Section
6.10 and (x) to which the Parent or any of its Subsidiaries provides investment
management services or (y) which is directly or indirectly Controlled by the
Parent.

          “Default” means any event or condition that, with the giving of any
notice, the passage of time, or both, would be an Event of Default.

          “Default Rate” means, as of any date of determination, a rate per
annum equal to the Interest Rate, plus 2%.

          “Deposit Account” shall have the meaning accorded to such term in the
UCC.

          “Designated Person” means, with respect to Triarc, (i) any Affiliate
(other than any Person described in clause (c) of the definition of Affiliate),
(ii) any Permitted Control Person and (iii) any Person that is a Permitted
Transferee of a Permitted Control Person under clauses (1), (2) and (3) of
clause (y) of Section 9.06(a)(i).

          “Designated Preferred Stock” means the shares of series A preferred
stock of DFR, par value $0.001 per share, having a liquidation preference of
$10.00 per share received by the Purchasers and the other sellers in connection
with the Acquisition and any shares of such Series A preferred stock issued as a
dividend paid-in-kind thereon, and any security into which such series A
preferred stock or any portion thereof is converted, exchanged, reclassified,
recapitalized or the like.

          “Disposition” or “Dispose” means, with respect to any property,
assets, obligations or other items, the sale, assignment, conveyance, transfer,
license, lease, gift, abandonment or other disposition (including any sale and
leaseback transaction) thereof by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

          “Disqualified Capital Stock” means any Capital Stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (i) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to a date that is 181 days after the Maturity Date, (ii) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (a)
debt securities or (b) any Capital Stock referred to in clause (i) above, in
each case at any time on or prior to a date that is 181 days after the Maturity
Date, (iii) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations and (iv) provides the holders of such
Capital Stock with any rights to receive any cash upon the occurrence of a
change of control (provided that any Capital Stock that

7

--------------------------------------------------------------------------------



would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Capital Stock is convertible, exchangeable or exercisable) the right to require
the issuer thereof to redeem such Capital Stock upon the occurrence of a change
in control or an asset sale occurring prior to the first anniversary of the
Maturity Date shall not constitute Disqualified Capital Stock if such Capital
Stock provides that the issuer thereof will not redeem any such Capital Stock
pursuant to such provisions prior to the repayment in full of the Obligations.
In no event shall Disqualified Capital Stock include trust preferred securities
or any Designated Preferred Stock.

          “Dollar” and “$” mean lawful money of the United States.

          “Eligible Holder” means (a) “qualified institutional buyers” as
defined in Rule 144A under the Securities Act, (b) Persons that qualify as
“accredited investors” as defined in Rule 501(a)(1)-(3) and (5)-(7) under the
Securities Act, and (c) Persons outside the United States under Regulation S of
the Securities Act; provided that no Eligible Holder shall include a Restricted
Entity.

          “Environmental Laws” means any and all applicable laws, rules, orders,
regulations, statutes, ordinances, guidelines, codes, decrees, or other legally
enforceable requirements (including, without limitation, common law) of any
international authority, foreign government, the United States, or any state,
local, municipal or other governmental authority, regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.

          “Equity Issuance” means the issue or sale (other than upon an Exercise
Event) of any Capital Stock (other than the Designated Preferred Stock or
Disqualified Capital Stock), trust preferred securities or debt securities that
are convertible into the Qualified Capital Stock of the Parent or any of its
Subsidiaries, by the Parent or any of its Subsidiaries to any Person other than
the Parent or any Subsidiary of the Parent.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Issuer within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

          “Event of Default” has the meaning specified in Section 7.01.

          “Event of Loss” means, with respect to any Property, any of the
following: (a) any loss, destruction or damage of such Property or (b) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

          “Exercise Event” has the meaning specified in Section 2.02(b)(iv).

          “Fair Market Value” means (i) with respect to any asset or group of
assets at any date, the value of the consideration obtainable in a sale of such
asset at such date assuming a sale by a willing seller to a willing purchaser
dealing at arm’s length and arranged in an orderly manner having regard to the
nature and characteristics of such asset, as reasonably determined in good faith
by the Issuer and (ii) with respect to any marketable security that cannot be
valued in accordance with the preceding clause (i), the closing sale price of
such security on the Business Day preceding such date, as appearing in any
published list of any national securities exchange or the NASDAQ Stock Market
or, if there is no such closing sale price of such security, the final price for
the purchase of such security at face value quoted on such Business

8

--------------------------------------------------------------------------------



Day by a financial institution of recognized standing regularly dealing in
Securities of such type and selected by the Issuer.

          “Fifth Third Facility” means the Revolving Note, dated February 2,
2006, executed by DCM and made payable to the order of Fifth Third Bank, Fifth
Third Bancorp, for itself and as agent for any affiliates of Fifth Third
Bancorp.

          “Financial Assets” means (i) all financial assets (as defined in the
UCC) and (ii) all Capital Stock in any Deerfield Special Purpose Entity,
securities (including equity and debt, and whether or not such securities are
themselves backed by mortgages, loans or other Financial Assets), bonds, notes,
debentures, loans, derivative instruments, collateralized loan obligations
(“CLO”), collateralized debt obligations (“CDO”), “warehouse” loan facilities,
loan securitization facilities or any other similar credit facilities or
investment vehicles.

          “Financial Officer” means, in the case of any Person, the chief
executive officer or the chief financial officer of such Person.

          “FIN 46” means the Financial Accounting Standards Board Interpretation
No. 46, “Consolidation of Variable Interest Entities, an interpretation of
Accounting Research Bulletin No. 51”.

          “Foreign Holder” has the meaning specified in Section 9.11(a).

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States or any successor thereto performing similar functions.

          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, public office,
court, arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government.

          “Grant” or “Grants” or “Granting” shall include to grant, assign,
pledge, transfer, convey, set over and dispose.

          “Guaranty and Pledge Agreement” means the Series A Guaranty and Pledge
Agreement, dated as of the date hereof, by and among the parties to this
Agreement.

          “Guarantor” means the Parent and all other existing and future
domestic Subsidiaries of the Parent other than the Subsidiaries of the Parent
listed as a non- Guarantor Subsidiary on Schedule 4.06(b); provided that no
Deerfield Special Purpose Entity organized or acquired after the Closing Date
shall be required to become a Guarantor to the extent that guaranteeing or
otherwise providing assurance that any of the Obligations will be paid (a) is
prohibited, pursuant to (x) such Person’s Organizational Documents or (y) any
Contractual Obligation in existence on the date hereof, or entered into after
the date hereof in the ordinary course of business, applicable to such Person or
any of its Properties or (b) will result, in the

9

--------------------------------------------------------------------------------



Parent’s reasonable opinion upon advice of counsel, in a requirement for such
Person to be registered as an Investment Company.

          “Hedging Agreement” means any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

          “Hedging Obligations” means obligations under or with respect to
Hedging Agreements.

          “Holder” means a Person in whose name a Note is registered in the
Register.

          “Immediate Family” means, with respect to any individual, such
individual’s spouse, the descendants (natural or adoptive, of the whole or half
blood) of such individual, such individual’s spouse and the parents (natural or
adoptive) of such individual or such individual’s spouse; and the grandparents
(natural or adoptive) of such individual or such individual’s spouse.

          “Incur” means, with respect to any Indebtedness, to directly or
indirectly create, incur, issue, assume or guarantee, or otherwise become
directly or indirectly liable (contingently or otherwise) with respect to, such
Indebtedness, and the terms “Incurred” and “Incurrence” shall have meanings
correlative thereto.

          “Indebtedness” means, as applied to any Person: (a)(i) all
indebtedness for borrowed money, and (ii) all Disqualified Capital Stock; (b)
all obligations issued, undertaken or assumed as the deferred purchase price of
Property or services (other than trade payables entered into in the ordinary
course of business); (c) the principal amount of all letters of credit issued
for the account of such Person and without duplication, all drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person; (d)
all obligations evidenced by notes, bonds, debentures or similar instruments
(other than checks in the ordinary course of the business), including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default section thereof are limited to repossession or sale of such
Property); (f) all monetary obligations under any Capital Lease; (g) all
indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness (the amount of any
such obligation shall be deemed to be the lower of (x) an amount equal to the
stated or determinable amount of such obligation and (y) the Fair Market Value
of the property securing such obligation, unless the maximum amount for which
such Person may be liable is not stated or determinable, in which case the
amount of such obligation shall be such Person’s maximum reasonably anticipated
liability in respect thereof as determined by the Issuer in good faith); and (h)
any direct or indirect liability, contingent or otherwise, with respect to any
Indebtedness or other similar obligation of another Person if the primary
purpose or intent of the Person incurring such liability, or the primary effect
thereof, is to provide assurance to the obligee of such liability that such
liability will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto (the amount of any such
obligation shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
assurance is made and (y) the maximum amount for

10

--------------------------------------------------------------------------------



which such assuring Person may be liable pursuant to the terms of the instrument
embodying such assurance, unless such primary obligation and the maximum amount
for which such assuring Person may be liable are not stated or determinable, in
which case the amount of such obligation shall be such assuring Person’s maximum
reasonably anticipated liability in respect thereof as determined by the Issuer
in good faith); provided that Indebtedness shall exclude (i) obligations under
repurchase agreements and obligations due to brokers and broker-dealers in the
ordinary course of business, (ii) obligations under trust preferred securities
or debt securities that are convertible into Qualified Capital Stock of the
Parent or any of its Subsidiaries.

          “Indemnified Liabilities” has the meaning specified in Section 9.04.

          “Indemnities” has the meaning specified in Section 9.04.

          “Insolvency” means with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

          “Intercreditor Agreement” means the Collateral Agency and
Intercreditor Agreement, dated as of the date hereof, among the Purchasers, as
holders of the Series A Notes, Sachs Capital Management LLC and Spensyd Capital
Management LLLP, as holders of the Series B Notes, the Collateral Agent, the
other parties thereto, the Parent and the Issuer.

          “Interest Accrual Period” means, with respect to any Note, (i) in the
case of the initial such Interest Accrual Period, the period commencing on the
date of issuance of such Note and ending on the last Business Day of the first
calendar quarter ending thereafter and (ii) in the case of any subsequent such
Interest Accrual Period, the period commencing on the day after the last day of
the immediately preceding Interest Accrual Period with respect to such Note and
ending on the last Business Day of the first calendar quarter ending thereafter.

          “Interest Rate” means, for any day with respect to any Note, a rate
per annum equal to the sum of (i) the LIBO Rate, plus (ii) the Applicable
Margin.

          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (i) the purchase
or other acquisition of Capital Stock or other securities of another Person,
(ii) a loan, advance or capital contribution to, or purchase or other
acquisition of any other Indebtedness of or equity participation or interest in,
or direct or indirect guaranty of, another Person, including any partnership
interest in such other Person or (iii) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment; provided that Capital Expenditures
shall not constitute an Investment.

          “Investment Company” means an “investment company” or a company
“controlled” by an “investment company”, as defined in the Investment Company
Act of 1940, as amended.

          “IRS” means the United States Internal Revenue Service.

          “Judgment” means any judgment, order, writ, decision, decree, award or
injunction of any Governmental Authority.

11

--------------------------------------------------------------------------------



          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

          “LIBO Rate” means, for any Interest Accrual Period with respect to any
Note, the rate per annum (rounded upward, if necessary, to the nearest 1/100 of
1%) equal to the rate published by Bloomberg (or, if such rate is not available,
the rate appearing on the Reuters LIBORO1 page) as three-month LIBOR on the date
which is two Business Days prior to the first day of such Interest Accrual
Period. In the event that such rate does not appear or is not quoted as provided
above, the LIBO Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
three-month LIBOR as selected by an agreement between the Issuer and the
Administrative Holder.

          “License” means any license, permit, directive, authorization,
approval or stipulation required to operate the Business at any location.

          “Lien” means (i) any mortgage, pledge, hypothecation, assignment for
security, encumbrance, lien (statutory or other), charge, or other security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing), and (ii) any right of set off
or offset, or other liens (including federal or state tax liens).

          “Litigation” means any action, proceeding, litigation, investigation,
arbitration, mediation, claim or Judgment pending, or to the knowledge of the
Parent and the Issuer, threatened in writing, by or against the Parent or any of
its Subsidiaries or against any of their Properties or revenues before any court
or Governmental Authority.

          “Management Agreement” means the Management Agreement, dated December
23, 2004, between Deerfield and Co. and DCM.

          “Mandatory Redemption Offer” has the meaning specified in Section
2.02(b)(i).

          “Material Adverse Effect” means: (a) a material adverse change in, or
a material adverse effect upon, the operations, business, assets, Properties or
condition (financial or otherwise) of the Note Parties and their respective
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Note Parties taken as a whole to perform their obligations under any Note
Document; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability of any Note Document, (ii) the perfection or
priority of any Lien granted to the Collateral Agent, for the benefit of the
Holders, under the Guaranty and Pledge Agreement, or (iii) the rights and
remedies of the Administrative Holder or any Holder under any Note Document.

          “Material Indebtedness” means Indebtedness (other than the Notes) of
the Parent or any of its Subsidiaries in an aggregate outstanding principal
amount exceeding $5,000,000, provided that for the purposes of determining
Material Indebtedness, there shall be excluded from the definition of
Indebtedness (a) any Indebtedness reflected on the balance sheet of the Parent
or any of its Subsidiaries as required by GAAP that arises from deferred fees or
other deferred revenues associated with providing guarantees and (b) any
Indebtedness incurred by the Parent or any of its Subsidiaries which is
Non-Recourse Indebtedness.

12

--------------------------------------------------------------------------------



          “Material Party” means, at any time, (i) the Parent, (ii) the Issuer,
(iii) DCM, (iv) any Guarantor and (v) any other Subsidiary that individually or,
together with its subsidiaries, in the aggregate either (1) own 5% of the
consolidated assets of the Parent and its Subsidiaries at such time as reflected
in the most recent annual audited consolidated financial statements of the
Parent delivered pursuant to Section 5.01 or (2) generate 5% or more of the
Consolidated Net Income of the Parent and its Subsidiaries at such time as
reflected in the most recent annual audited consolidated financial statements of
the Parent delivered pursuant to Section 5.01.

          “Maturity Date” means the fifth anniversary of the Closing Date.

          “Merger” has the meaning specified in the recitals hereto.

          “Merger Documentation” means the Merger Agreement, the Management
Agreement, and all agreements entered into in connection therewith and related
documents thereto.

          “Money” shall have the meaning accorded to such term in the UCC.

          “Multiemployer Plan” means any “employee benefit plan” of the type
described in Section 4001(a)(3) of ERISA, to which the Issuer or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

          “Net Cash Proceeds” means the aggregate amount of proceeds received
from time to time by the Parent or any of its Subsidiaries after the Closing
Date in cash or Cash Equivalents (including any such proceeds subsequently
received (as and when received by the Parent or any of its Subsidiaries) in
respect of non-cash consideration initially received) from any (a) Asset Sale,
net of (i) the reasonable costs and expenses (including arm’s length broker’s
and advisors’ fees) actually, or that are reasonably expected to be, incurred by
the Parent or any of its Subsidiaries in connection with such Asset Sale, (ii)
taxes paid or reasonably estimated to be payable as a result thereof and (iii)
any amount required to be paid or prepaid on Indebtedness (other than the
Obligations) secured by the assets subject to such Asset Sale, (b) Event of Loss
or (c)(i) Equity Issuance or Exercise Event (other than any such issuance of
common stock of the Parent or any of its Subsidiaries occurring in the ordinary
course of business to any director, member of the management or employee of such
Person or its Subsidiaries) or (ii) any Debt Issuance, in each case of clauses
(b) and (c) above, net of reasonable brokers’ and advisors’ fees and other
reasonable costs incurred by the Parent or any of its Subsidiaries in connection
with such transaction; provided that Net Cash Proceeds shall exclude (A) any Net
Cash Proceeds received by any Deerfield Special Purpose Entity, if pursuant to
its Organizational Documents, any Contractual Obligation in existence on the
date hereof, or entered into after the date hereof in the ordinary course of
business, to which such Subsidiary is party or any of its Properties are subject
or any Requirement of Law, such Subsidiary is restricted from distributing such
Net Cash Proceeds as required by Section 2.02(b), (B) any Net Cash Proceeds that
are required pursuant to the Intercreditor Agreement to be applied to the
repayment or prepayment of the Series B Notes and (C) an amount equal to the
amount of any actual or expected distribution to the Parent’s shareholders of
the taxable income generated by any such transaction to the extent necessary to
avoid the imposition of any entity-level tax on the Parent.

          “Non-Recourse Indebtedness” means Indebtedness incurred by the Parent
or any of its Subsidiaries with respect to which the applicable creditor has
recourse only to (i) a particular asset and not to the general balance sheet of
Parent or any of its Subsidiaries or (ii) a Deerfield Special Purpose Entity
and, in each case, is not recourse to the general balance sheet of the Parent or
any of its Subsidiaries other than such Deerfield Special Purpose Entity. For
the avoidance of doubt, in no event shall any Non-Recourse Indebtedness be
secured by any Collateral nor shall any creditor under any Non-Recourse
Collateral have recourse to any Collateral.

13

--------------------------------------------------------------------------------



          “Note Documents” means this Agreement, each Note, the Guaranty and
Pledge Agreement and any other guarantee of the Issuer’s Obligations, collateral
assignments, and other Contractual Obligations, filings and recordings executed,
delivered or filed, including any amendments, supplements, renewals, extensions
or replacements thereof, executed pursuant to this Agreement between any Note
Party or its Affiliates and the Administrative Holder or the Holders.

          “Note Party” means the Issuer and each Guarantor.

          “Notes” has the meaning specified in the recitals to this Agreement.

          “Obligations” means all advances to, and debts, liabilities and
obligations of, the Issuer or any other Note Party arising under or in
connection with any Note Document, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and any future advances thereon, renewals,
extensions, modifications, amendments, substitutions and consolidations thereof,
including the Issuer’s obligations to pay (or reimburse any Holders) for costs
and expenses payable by the Issuer pursuant to Section 9.04 hereof, and
including interest and fees that accrue after the commencement by or against the
Issuer of any proceeding under any Debtor Relief Laws naming the Issuer as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

          “Organizational Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

          “Other Taxes” shall have the meaning accorded to such term in Section
3.01(b).

          “Overall Pro Rata Share” means, with respect to each Holder at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the aggregate principal amount of all
outstanding Notes held by such Holder at such time and the denominator of which
is the Total Series A and Series B Outstandings at such time.

          “Parent Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Parent Debt to (b) Consolidated EBITDA of the Parent
and its Subsidiaries for the last four fiscal quarters of the Parent ending on,
or most recently before, such date.

          “PBGC” means the Pension Benefit Guaranty Corporation.

          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Issuer or any
ERISA Affiliate or to which the Issuer or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

14

--------------------------------------------------------------------------------



          “Permitted Control Person” means each of Nelson Peltz, Peter May,
Edward P. Garden and their respective Affiliates.

          “Permitted Encumbrances” means those Liens permitted by Section 6.02
and any Customary Permitted Lien.

          “Permitted Financings” has the meaning specified in Section 6.01(f).

          “Permitted Management Fees” means the management fees and expenses
paid under the Management Agreement.

          “Permitted Refinancing Indebtedness” means any Indebtedness of any
Note Party or any of their respective Subsidiaries issued in exchange for, or
the net proceeds of which are used to refinance (including renewals, extensions,
refunds or defeasances) Indebtedness permitted by Sections 6.01 (other than the
Indebtedness under the Series B Notes); provided that (a) the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
does not exceed the original principal amount plus accrued interest (or accreted
value, if applicable) of the Indebtedness so refinanced (plus the amount of
reasonable costs and expenses (including any premiums) incurred in connection
therewith); (b), other than in the case of Indebtedness permitted by Section
6.01(k), such Permitted Refinancing Indebtedness has a final maturity date not
earlier than the earlier of (i) the final maturity date of, at the time of such
Refinancing, the Indebtedness being Refinanced and (ii) a date that is at least
180 days after the Maturity Date; and (c) if the Indebtedness being refinanced
is subordinated to the Notes, such Permitted Refinancing Indebtedness has (to
the extent the Indebtedness being refinanced originally had a final maturity
date later than the final maturity date of the Notes) a final maturity date
later than the final maturity date of, and is subordinated in right of payment
to, the Notes on terms at least as favorable to the Holders of Notes as those
contained in the documentation governing the Indebtedness being refinanced.

          “Permitted Transferee” has the meaning specified in Section
9.06(a)(i).

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Issuer or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

          “Pledged Collateral” has the meaning assigned to it in the Guaranty
and Pledge Agreement.

          “Preferred Stock” means, with respect to any Person, any and all
preferred or preference Capital Stock (however designated) of such Person
whether now outstanding or issued after the Closing Date.

          “Proceeds” shall have the meaning accorded to such term in the UCC and
shall include any and all insurance proceeds and loss proceeds in respect of the
Collateral.

          “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Capital Stock and leasehold interests.

          “Pro Rata Share” means, with respect to each Holder at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the aggregate principal amount of all outstanding
Notes held by such Holder at such time and the denominator of which is the Total
Outstandings at such time.

15

--------------------------------------------------------------------------------



          “Purchasers” has the meaning specified in the preamble to this
Agreement.

          “Qualified Capital Stock” of any Person means any Capital Stock of
such Person that is not Disqualified Capital Stock.

          “Qualifying Holder” means, at any time of determination, each Holder
(taken together with its Affiliates that are Holders at such time) having an
aggregate principal amount outstanding in excess of 10.00% of the Total
Outstandings at such time of determination.

          “REIT” means a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Code.

          “Reinvestment Deferred Amount” means, with respect to (x) any
Reinvestment Event with respect to any Event of Loss, one hundred percent (100)%
and (y) any Reinvestment Event with respect to any Asset Sale, fifty percent
(50%), in each case of the aggregate Net Cash Proceeds received by any Group
Member in connection therewith that are not applied to prepay the Notes pursuant
to Section 2.02(b) as a result of the delivery of a Reinvestment Notice.

          “Reinvestment Event” means (a) any Event of Loss or (b) any Asset Sale
permitted by Section 6.04(c), in each case in respect of which the Parent or the
Issuer has delivered a Reinvestment Notice.

          “Reinvestment Notice” means a written notice executed by a Responsible
Officer or the Parent or the Issuer, as applicable, stating that no Default or
Event of Default has occurred and is then continuing and that the Parent
(directly or indirectly through a Subsidiary) intends and expects to use all or
a specified portion of the Reinvestment Deferred Amount of (x) in the case of an
Event of Loss, to acquire, repair or replace the assets that were the subject of
such Event or Loss or (y) in the case of an Asset Sale, to make Investments
permitted under Section 6.10, in each case within 180 days of such Event of Loss
or Asset Sale, as applicable.

          “Reinvestment Prepayment Amount” means, with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto, less any
amount expended prior to the relevant Reinvestment Prepayment Date in accordance
with the Reinvestment Notice provided with respect to such Reinvestment Event.

          “Reinvestment Prepayment Date” means with respect to any Reinvestment
Event, the date occurring 180 days after such Reinvestment Event.

          “Reorganization” means with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

          “Replacement Financing” has the meaning specified in Section 5.14.

          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.

          “Required Holders” means, as of any date of determination, the Holders
with Notes having an aggregate principal amount outstanding in excess of 50% of
the Total Outstandings.

          “Requirement of Law” or “Requirements of Law” means any requirement,
direction, policy or procedure of any Law or License, Judgment, or Consent or
Other Action.

16

--------------------------------------------------------------------------------



          “Responsible Officer” means, in the case of any Person, the chief
executive officer, president, chief financial officer, chief investment officer,
vice president, secretary, assistant secretary or treasurer of such Person, or,
in the case of a limited partnership, the general partner of such Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

          “Restricted Entity” means any Person named in a list provided on or
prior to the Closing Date to each Holder as the same may be amended from time to
time as provided below. The Issuer may amend such list effective on June 30,
2008 and on each December 31 and June 30 thereafter, by providing written notice
of such amendment to each Holder, including the proposed additions and deletions
to such list, not more than ten (10) days and no less than three (3) days prior
to each such date. Notwithstanding such notice, the proposed amendment shall not
become effective as to any Person which a Holder is actively engaged with or in
discussions relating to the transfer or assignment of any or all of such
Holder’s Notes at the time of receipt of Issuer’s amendment notice (which Person
cannot be a Person listed on such list as of the previous amendment date) until
sixty (60) days following the intended effective date of the amendment; provided
that to delay the effectiveness of such amendment, such Holder shall provide
written notice to the Issuer promptly, and in no event later than ten (10) days
following the receipt of the Issuer’s notice. In no event shall such list ever
include more than 35 Persons. If the Issuer does not timely provide notice of an
amendment as provided above, no amendment shall be made to such list.

          “Restricted Holding Subsidiary” means each of (a) Deerfield Triarc TRS
Holdings, Inc., a Delaware corporation, (b) DFR TRS II Corp., a Delaware
corporation, and (c) DFR Company II LLC, a Delaware limited liability company.

          “Restricted Payment” means, with respect to any Person, (i) any
dividend or other distribution (whether direct or indirect, and whether in Cash,
securities or other property) with respect to any class of Capital Stock of such
Person now or hereafter outstanding, other than a dividend payable to the
holders of any class of Capital Stock solely in shares of Capital Stock of such
Person, (ii) any payment (whether direct or indirect, and whether in Cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, full or partial redemption, full or partial withdrawal,
retirement, acquisition, cancellation or termination of any such Capital Stock
or of any option, warrant or other right to acquire any such Capital Stock,
(iii) any prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any subordinated
Indebtedness of such Person and (iv) any management (or similar) fees payable to
an Affiliate of such Person.

          “Sachs” means Gregory H. Sachs and his successors and permitted
assigns.

          “Sale and Leaseback Transaction” has the meaning accorded to such term
in Section 6.07.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Securities Act” means the Securities Act of 1933, as amended,
including rules and regulations promulgated thereunder.

          “Securities Control Agreement” has the meaning specified in Section
4.07.

17

--------------------------------------------------------------------------------



          “Series B Guaranty and Pledge Agreement” means the “Guaranty and
Pledge Agreement” as defined in the Series B Note Purchase Agreement.

          “Series B Note Documents” means the “Note Documents” as defined in the
Series B Note Purchase Agreement, including, without limitation, the Series B
Guaranty and Pledge Agreement.

          “Series B Note Purchase Agreement” means the Series B Note Purchase
Agreement, dated as of the date hereof, among the Parent, the Issuer, Spensyd
Asset Management LLLP, as administrative holder, Sachs Capital Management LLC
and Spensyd Capital Management LLLP, as purchasers.

          “Series B Notes” means the “Notes” as such term is defined in the
Series B Note Purchase Agreement.

          “Single Employer Plan” means any Plan that is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

          “Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of Indebtedness and other
liabilities (including contingent liabilities) of such Person and (z) not less
than the amount that will be required to pay the probable liabilities on such
Person’s then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to such
Person; (ii) such Person’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; and (iii) such Person
has not incurred, does not intend to Incur, or believe (nor should it reasonably
believe) that it will Incur, debts beyond its ability to pay such debts as they
become due; and (B) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent or the Issuer as the context requires.

          “Taxes” shall have the meaning accorded to such term in Section
3.01(a).

          “TDH” has the meaning specified in the preamble hereto.

          “Total Outstandings” means, as of any date of determination, the
aggregate principal amount of all outstanding Notes as of such date.

          “Total Series A and Series B Outstandings” means, as of any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Notes and (ii) the aggregate principal amount of all outstanding Series B Notes
as of such date.

          “Transferor” has the meaning specified in Section 9.06(a)(i).

18

--------------------------------------------------------------------------------



          “Triarc” means Triarc Companies, Inc.

          “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code
as in effect from time to time as adopted in the State of New York; provided
that, if by reason of mandatory provisions of law, any of the attachment,
perfection or priority of the Collateral Agents’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the terms “UCC” and “Uniform
Commercial Code” mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

          “United States” and “U.S.” mean the United States of America.

          “Voting Stock” means, with respect to any Person, any class or classes
of Capital Stock pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

          1.02.    Other Interpretive Provisions. With reference to this
Agreement and each other Note Document, unless otherwise specified herein or in
such other Note Document:

          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

          (b)       (i)The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import, when used in any Note Document, shall refer to such
Note Document as a whole and not to any particular provision thereof.

         (ii)       Article, Section, Exhibit and Schedule references are to the
Note Document in which such reference appears.

         (iii)      The terms “include” and “including” are by way of example
and not limitation.

         (iv)      The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

          (c)       In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

          (d)       Section headings herein and in the other Note Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Note Document.

          1.03.    Accounting Terms.

          (a)       All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the annual financial statements of the
Parent filed with the SEC on March 14, 2007, except as otherwise specifically
prescribed herein.

19

--------------------------------------------------------------------------------



          (b)       If any change in GAAP, including as a result of FIN 46, used
in the preparation of the financial statements referred to in clause (a) above
is hereafter required or permitted by the rules, regulations, pronouncements and
opinions of the Financial Accounting Standards Board or the American Institute
of Certified Public Accountants (or any successors thereto) and such change is
adopted by the Issuer and results in a change in any financial ratio set forth
in any Note Documents (to the extent required to be calculated in accordance
with GAAP) that would not have resulted had such accounting change not occurred,
the parties hereto agree to enter into negotiations in order to amend such
provisions so as to equitably reflect such change such that the criteria for
evaluating compliance with such covenants by the Issuer and the operation of any
other provision of this Agreement shall be the same after such change as if such
change had not been made.

          1.04.   Rounding. Any financial ratios required to be maintained by
the Issuer pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). Any interest rate calculated in accordance with the
terms of this Agreement shall be rounded upward to the nearest whole multiple of
one thousandth of one percent (0.001%) .

          1.05.   References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Note Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Note Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

          1.06.   Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

ARTICLE II.
ISSUANCE AND TERMS OF THE NOTES

          2.01.   Issuance of the Notes. On the terms and subject to the
conditions and in reliance upon the representations, warranties, covenants and
agreements set forth herein, each Purchaser agrees to receive, as full and
complete payment and satisfaction of the Aggregate Note Consideration to which
such Purchaser is entitled pursuant to the Merger Agreement, one or more Notes
from the Issuer in an aggregate principal amount set forth opposite the name of
such Purchaser on Schedule A.

          2.02.   Redemptions and Repurchase of Notes.

          (a)      Optional Redemptions of Notes.

        (i)       The Issuer may, from time to time on any Business Day,
voluntarily redeem the Notes at a price equal to 100% of the aggregate
outstanding principal amount of such Notes plus accrued and unpaid interest
thereon, in whole or in part without premium or penalty. Any such voluntary
redemption shall be effected in accordance with Section 2.02(a)(ii).

        (ii)       The Issuer shall give irrevocable notice of any optional
redemption of the Notes pursuant to Section 2.02(a)(i) to each Holder not later
than 1:00 P.M. two (2) Business Days prior to the date on which such redemption
is to take place. Each such notice shall specify (A) the applicable redemption
date (which shall be a Business Day), (B) the amount of such redemption,

20

--------------------------------------------------------------------------------



which shall be in an aggregate principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof and shall be made on a pro rata basis, based on the
Total Outstandings at such time. If such notice is given by the Issuer, the
Issuer shall make such redemption and the aggregate principal amount specified
in such notice shall be due and payable on the date specified therein. Each such
redemption shall be applied to the Notes of the Holders in accordance with their
Pro Rata Share. Upon receipt by any Holder of its Pro Rata Share of the amount
of any such redemption, such Holder shall deliver to the Issuer for cancellation
an aggregate principal amount of Notes equal to not less than the amount of
Notes of such Holder so redeemed. In the event the aggregate principal amount of
such Notes delivered to the Issuer exceeds the aggregate principal amount of the
Notes so redeemed, the Issuer shall deliver to the applicable Holder a new Note
or Notes in an aggregate principal amount equal to the amount of such excess.

          (b)      Mandatory Offer to Repurchase Notes Upon Asset Sale or Event
of Loss.

        (i)      Mandatory Offer to Repurchase Notes Upon Asset Sale or Event of
Loss. In the event that the Parent or any of its Subsidiaries shall have
received Net Cash Proceeds from any Asset Sale or suffers an Event of Loss, the
Issuer shall, in each case subject to the terms of the Intercreditor Agreement,
not later than ten (10) Business Days after receipt of such Net Cash Proceeds,
make an offer to each Holder (a “Mandatory Redemption Offer”), on a pro rata
basis based on the Total Outstandings at such time, to repurchase such Holder’s
Notes using 100% of the Net Cash Proceeds of such Asset Sale or Event of Loss,
less the applicable Reinvestment Deferred Amount (to the extent that a
Reinvestment Notice has been provided with respect to such Asset Sale or Event
of Loss), pursuant to the procedures described in Section 2.02(b)(v) at an offer
price equal to one-hundred percent (100%) of the aggregate outstanding principal
amount thereof plus accrued and unpaid interest thereon, if any, to the date of
such repurchase; provided that the requirements of this Section 2.02(b)(i) shall
not apply, if no Default or Event of Default has occurred and is then
continuing, to the extent that the aggregate amount of the Net Cash Proceeds
received by the Parent or such Subsidiary in connection with such Asset Sale or
Event of Loss, as applicable, do not exceed (x) $500,000 per Asset Sale (or
series of related Asset Sales) or Event of Loss, as applicable, or (y)
$1,000,000 with respect to all Asset Sales or all Events of Loss, as applicable,
during any fiscal year of the Parent; provided, further, that, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be offered to be
used to repurchase Notes in accordance with this Section 2.02(b)(i).

        (ii)      Mandatory Offer to Repurchase Notes Upon Debt Issuance. In the
event that the Parent or any of its Subsidiaries shall have received Net Cash
Proceeds from any Debt Issuance, the Issuer shall, in each case subject to the
terms of the Intercreditor Agreement, not later than ten (10) Business Days
after the receipt of such Net Cash Proceeds, make a Mandatory Redemption Offer,
on a pro rata basis based on the Total Outstandings at such time, to repurchase
each Holder’s Notes using fifty percent (50%) of the Net Cash Proceeds of such
Debt Issuance at an offer price equal to 100% of the aggregate outstanding
principal amount thereof plus accrued and unpaid interest thereon, if any, to
the date of such repurchase.

        (iii)     Mandatory Offer to Repurchase Notes Upon Equity Issuance. In
the event that the Parent or any of its Subsidiaries shall have received Net
Cash Proceeds from any Equity Issuance, the Issuer shall, in each case subject
to the terms of the Intercreditor Agreement, not later than ten (10) Business
Days after receipt of such Net Cash Proceeds, make a Mandatory Redemption Offer,
on a pro rata basis based on the Total Outstandings at such time, to repurchase
each Holder’s Notes using twenty-five percent (25%) of the Net Cash Proceeds of
such Equity

21

--------------------------------------------------------------------------------



Issuance at an offer price equal to 100% of the aggregate outstanding principal
amount thereof plus accrued and unpaid interest thereon, if any, to the date of
such repurchase.

        (iv)      Mandatory Offer to Repurchase Notes Upon Exercise of Warrants,
Rights or Options to Acquire Capital Stock. In the event that the Parent or any
of its Subsidiaries shall have received Net Cash Proceeds from any exercise of
warrants, rights or options to acquire its Capital Stock (each such event, an
“Exercise Event”), the Issuer shall, in each case subject to the terms of the
Intercreditor Agreement, not later than ten (10) Business Days after receipt of
such Net Cash Proceeds, make a Mandatory Redemption Offer, on a pro rata basis
based on the Total Outstandings at such time, to repurchase each Holder’s Notes
using twenty-five (25%) of the Net Cash Proceeds of such Exercise Event at an
offer price equal to 100% of the aggregate outstanding principal amount thereof
plus accrued and unpaid interest thereon, if any, to the date of such
repurchase; provided that the requirements of this Section 2.02(b)(iv) shall not
apply to the extent that the aggregate amount of the Net Cash Proceeds that are
required to be offered for repurchase of Notes pursuant to this clause (iv) do
not exceed $100,000 per Exercise Event (or a related series of Exercise Events).

        (v)      Offer and Repurchase Mechanics. Subject to the terms of the
Intercreditor Agreement, within ten (10) Business Days following the occurrence
of an Asset Sale, Event of Loss, Debt Issuance, Equity Issuance or Exercise
Event referred to in clauses (i), (ii), (iii) or (iv) above requiring a
Mandatory Redemption Offer, the Issuer shall deliver to each Holder a written
notice stating (1) that a Mandatory Redemption Notice is being made pursuant to
this Section 2.02(b) and that Notes tendered will be accepted for payment up to
an aggregate amount equal to, (x) in the case of clause (i) above, one-hundred
percent (100%) of the Net Cash Proceeds of the applicable Asset Sale or Event of
Loss, as applicable, less the applicable Reinvestment Deferred Amount, if any,
(y) in the case of clause (ii) above, fifty percent (50%) of the Net Cash
Proceeds of the applicable Debt Issuance, and (z) in the case of clause (iii) or
(iv) above, twenty-five (25%) of the Net Cash Proceeds of the relevant Equity
Issuance or Exercise Event, as applicable, (2) the purchase price (which shall
be as specified in clauses (i), (ii) and (iii) above) and the purchase date
(which shall be ten (10) Business Days after the date such notice is sent) with
respect to such event (the “Mandatory Payment Date”), and (3) that any Notes not
tendered or not repurchased will continue to remain outstanding. On or before
the second Business Day prior to the applicable Mandatory Payment Date, each
Holder shall notify the Issuer in writing of the amount of such Holder’s Notes
eligible for redemption that such Holder wishes to tender for purchase pursuant
to such Mandatory Redemption Offer; provided that, in the event any Holder does
not so notify the Issuer on or before such second Business Day, such Holder
shall be deemed to have elected not to tender any of such Holder’s Notes for
purchase. On the Mandatory Payment Date, the Issuer or any of its Subsidiaries
shall deliver to any Holders that have elected to tender all or any portion of
their respective Notes for purchase pursuant to such Mandatory Redemption Offer,
an amount equal to the aggregate purchase price for such Notes. Upon receipt by
any Holder of the purchase price for the Notes which such Holder has elected to
tender for purchase, such Holder shall deliver to the Issuer an aggregate
principal amount of Notes equal to not less than the amount of Notes of such
Holder so tendered, which Notes shall be cancelled by the Issuer. In the event
such aggregate principal amount of the Notes of such Holder delivered to the
Issuer exceeds the aggregate principal amount of the Notes of such Holder so
tendered, the Issuer shall deliver to such Holder a new Note or Notes in an
aggregate principal amount equal to the amount of such excess.

          2.03.   Repayment on Maturity Date. Anything contained herein to the
contrary notwithstanding, the entire aggregate principal amount of Notes
outstanding on the Maturity Date shall be

22

--------------------------------------------------------------------------------



repaid on such date, unless such date is not a Business Day, in which case such
payment will be made on the Business day immediately preceding the Maturity
Date.

          2.04.   Interest.

          (a)       Subject to the provisions of Section 2.06(b), interest on
the Notes will accrue and be charged on the principal amount thereof for each
day at the Interest Rate. All calculations of interest shall be computed on the
basis of a 360-day year for the actual days elapsed.

          (b)       Anything contained herein to the contrary notwithstanding,
upon the occurrence and during the continuation of any Event of Default, (i)
interest (including post-petition interest in any proceeding under any Debtor
Relief Law) on each outstanding Note will accrue and be charged on the principal
amount thereof for each day at the Default Rate and (ii) to the fullest extent
permitted by applicable Laws, interest (including post-petition interest in any
proceeding under any Debtor Relief Law) will accrue and be charged for each day
at the Default Rate on any payments of interest that are not paid when due and
other amounts that are then due and payable hereunder. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand. The Issuer acknowledges and agrees that payment or
acceptance of interest at the Default Rate is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Holder
or any Holder.

          (c)       Except as otherwise provided in Section 2.06(b), interest on
each Note shall be due and payable in arrears on the last day of each Interest
Accrual Period applicable to such Note, on the date of any redemption of all or
any portion of the principal amount of such Note (on the principal amount so
redeemed) and on the Maturity Date. Interest hereunder and under the Notes shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

          (d)       Interest shall accrue on each Note for the day on which such
Note is purchased, and shall not accrue on such Note, or any portion thereof,
for the day on which such Note or such portion is redeemed, provided that any
Note that is redeemed on the same day on which it is purchased shall, subject to
Section 2.06(b), bear interest for one day.

          2.05.   Payment Records. All payments of principal and interest made
by the Issuer under this Agreement and the Notes shall be evidenced by one or
more accounts or records maintained by the Issuer and each applicable Holder in
the ordinary course of business. Such accounts or records shall be conclusive,
absent manifest error, of the amount of such payments paid by the Issuer. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Issuer hereunder to pay any amount owing
with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Holder and the accounts and records of
the Issuer in respect of such matters, the accounts and records of the Issuer
shall be conclusive evidence of the matters contained therein in the absence of
demonstrable error. Each Holder may attach schedules to any of its Notes and
endorse thereon the date and amount of any payments with respect thereto.

          2.06.   Payments Generally.

          (a)       All payments to be made by the Issuer in respect of the
Obligations shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Issuer in respect of the Obligations shall be made to the
Holders to which such payment is owed via wire transfer of Dollars in
immediately available funds on the date such payment is due and payable by 2:00
P.M. All payments received by any Holder after 2:00 P.M.

23

--------------------------------------------------------------------------------



on the date such payments are due and payable shall be deemed to have been
received on the next succeeding Business Day, and any applicable interest shall
continue to accrue thereon until such Business Day.

          (b)       If any payment to be made by the Issuer in respect of the
Obligations shall come due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall be reflected in computing any applicable interest.

          2.07.   Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Holder shall obtain, on account of any Note held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Holder shall immediately (a) notify the
Administrative Holder of such fact, and (b) purchase from the other Holders such
participations in the Notes held by them as shall be necessary to cause such
purchasing Holder to share the excess payment in respect of such Note pro rata
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Holder under any of the circumstances
described in Section 9.05 (including pursuant to any settlement entered into by
the purchasing Holder in its discretion), such purchase shall to that extent be
rescinded and each other Holder shall repay to the purchasing Holder the
purchase price paid therefor, together with an amount equal to such paying
Holder’s ratable share (according to the proportion of (i) the amount of such
paying Holder’s required repayment to (ii) the total amount so recovered from
the purchasing Holder) of any interest or other amount paid or payable by the
purchasing Holder in respect of the total amount so recovered, without further
interest thereon. The Administrative Holder will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.07 and will in each case notify the Holders
following any such purchases or repayments. Each Holder that purchases a
participation pursuant to this Section 2.07 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Holder were
the original owner of the Obligations purchased.

          2.08.   Representations and Warranties of the Purchasers. Each
Purchaser hereby represents and warrants, severally and not jointly, as follows:

          (a)       such Purchaser (A) understands that the Notes have not been
and will not be registered under the Securities Act and the Notes are being
issued by the Issuer in a transaction exempt from the registration requirements
of the Securities Act and (B) agrees that it will not sell all or any part of
the Notes and the Notes may not be offered or sold, except pursuant to Section
2.07(b) or pursuant to effective registration statements under the Securities
Act or pursuant to applicable exemptions from registration under the Securities
Act and in compliance with applicable State laws;

          (b)       such Purchaser further understands that the exemption from
registration afforded by Rule 144 (the provisions of which are known to such
Purchaser) promulgated under the Securities Act depends on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts;

          (c)       such Purchaser did not employ any broker or finder in
connection with the transactions contemplated in this Agreement and no fees or
commissions are payable to or by such Purchaser except as otherwise provided for
in this Agreement; and

          (d)       such Purchaser is an “Accredited Investor” (as defined in
Rule 501(a) under the Securities Act). The financial position of such Purchaser
is such that it can afford to bear the economic risk of holding the Notes. Such
Purchaser can afford to suffer the complete loss of its investment in the

24

--------------------------------------------------------------------------------



Notes. The knowledge and experience of such Purchaser in financial and business
matters is such that it is capable of evaluating the risks of the investment in
the Notes. Such Purchaser acknowledges that no representations, express or
implied, are being made with respect to the Issuer or any of its Subsidiaries,
the Notes or otherwise, other than those expressly set forth herein.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

          3.01.   Taxes.

          (a)       Any and all payments by the Issuer to or for the account of
the Administrative Holder or any Holder under any Note Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding (i) in the case of
the Administrative Holder and each Holder, taxes imposed on or measured by its
net income, and franchise taxes imposed on it (in lieu of income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Holder or such Holder, as the case may be, is organized or, in
the case of each Holder, maintains its principal office or a lending office,
(ii) any branch profits taxes imposed by the U.S. or any similar tax imposed by
any other jurisdiction described in clause (i) above, (iii) any taxes that are
attributable to such Holder’s failure to comply with the requirements of Section
9.11(a) (other than by reason of a change in law) or (iv) any withholding taxes
imposed on amounts payable to a Holder at the time such Holder becomes a party
to this Agreement, except to the extent that such Holder’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Issuer with respect to such withholding taxes pursuant to this Section 3.01(a)
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes” and those excluded, as “Excluded Taxes”). If any Note
Party shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Note Document to any the Administrative Holder or
Holder, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), each of the Administrative Holder and such Holder
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Issuer shall make such deductions, (iii) the
Issuer shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) within thirty (30)
days after the date of such payment, the Issuer shall furnish to the
Administrative Holder and such Holder the original or a copy of a receipt, or
other documentation reasonably satisfactory to the Administrative Holder and
such Holder, evidencing payment thereof.

          (b)       In addition, the Issuer agrees to pay, or cause to be paid,
any and all present or future stamp, court or documentary taxes and any other
excise or property taxes or charges or similar levies which arise from any
payment made under any Note Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Note Document (hereinafter referred to as “Other Taxes”) and within thirty (30)
days after the date of such payment, the Issuer shall furnish to the
Administrative Holder and such Holder the original or a copy of a receipt, or
other documentation reasonably satisfactory to the Administrative Holder and
such Holder, evidencing payment thereof.

          (c)       Parent, together with the Issuer, (jointly and severally)
agree to indemnify the Administrative Holder and each Holder for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by the
Administrative Holder and such Holder and (ii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto whether or not such Taxes or

25

--------------------------------------------------------------------------------



Other Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to Parent or the Issuer by a Holder or the Administrative
Holder on its own behalf shall be conclusive absent a manifest error. Payment
under this subsection (c) shall be made as promptly as practicable, but in any
event within thirty (30) days, after the date the Holder or the Administrative
Holder makes a demand therefor.

          (d)       If the Administrative Holder or any Holder receives a refund
(including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Issuer, or with respect to which the Issuer has paid
additional amounts pursuant to Section 3.01(a), it shall within 30 days from the
date of such receipt pay over the amount of such refund to the Issuer, net of
all reasonable expenses of the Administrative Holder or such Holder and without
interest (other than interest paid by the relevant taxation authority with
respect to such refund); provided that the Issuer, upon the request of the
Administrative Holder or such Holder, agrees to repay the amount paid over to
the Issuer (plus penalties, interest or other reasonable charges) to the
Administrative Holder or such Holder in the event the Administrative Holder or
such Holder is required or requested to repay such refund to such taxing
authority.

          3.02.   Illegality.

          (a)       If any Holder determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Holder to continue to hold its Notes or to determine or charge interest rates
based upon the LIBO Rate, such Holder shall give notice thereof to the Issuer
(with a copy to the Administrative Holder). Upon receipt of such notice, the
Issuer shall, upon demand from such Holder (with a copy to the Administrative
Holder), either (i) redeem all Notes, at a price equal to 100% of the aggregate
principal amount outstanding of the Notes, of such Holder, either on the last
day of the current Interest Accrual Period in respect of such Notes, if such
Holder may lawfully continue to hold such notes until such date, or immediately,
if such Holder may not lawfully continue to hold such Notes, or (ii) at the
option of the Issuer, pay interest on such Holder’s Notes at a rate per annum,
as determined by such Holder, that will provide a corresponding yield to such
Holder compared to the yield that such Holder would have realized if its Notes
had continued to accrue interest at a rate based upon the LIBO Rate (taking into
account any increased cost to such Holder of continuing to hold its Notes). Upon
any such prepayment, the Issuer shall also pay accrued interest on the amount so
prepaid. Each Holder agrees to hold its Notes through a different office of such
Holder if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Holder, otherwise be materially disadvantageous
to such Holder.

          (b)       Failure or delay on the part of any Holder to provide notice
as per Section 3.02(a) shall not constitute a waiver of such Holder’s rights set
forth therein; provided that the Issuer shall not be required to comply with the
requirements set forth in Section 3.02(a)(i) or (ii) if such Holder provides
notice of the relevant change in Law or assertion of a Governmental Authority
more than one year after the occurrence of such change in Law or assertion of a
Governmental Authority; provided, further, that, if such change in Law is
retroactive, then the one year period referred to above shall be extended to
include the period of retroactive effect thereof.

          3.03.   Matters Applicable to all Requests for Compensation.

          (a)       The Administrative Holder or any Purchaser or any Holder
claiming compensation under this Article III shall deliver to the Issuer a
certificate setting forth the additional amount or amounts to be paid to it
hereunder and accompanied by a reasonably detailed invoice therefor and
supporting calculations, which certificate shall be conclusive in the absence of
manifest error. In determining such

26

--------------------------------------------------------------------------------



amount the Administrative Holder or such Purchaser or Holder may use any
reasonable averaging and attribution methods.

          3.04.   Survival. All of the Parent’s and the Issuer’s obligations
under this Article III shall survive the repayment of all Obligations hereunder.

          (a)       In the event that (i)(A) it becomes illegal for any Holder
to continue to hold its Notes or to determine or charge interest rates based
upon the LIBO Rate and such Holder so notifies the Issuer pursuant to Section
3.02, or (B) any Holder is required to make any payment pursuant to Section 3.01
that is attributable to a particular Holder, and (ii) in the case of clause
(i)(B) above, Holders holding at least 50% of the aggregate principal amount
outstanding of the Notes are not subject to such illegality, payment or
proceedings (any such Holder, an “Affected Holder”), the Issuer may substitute
any Holder and, if reasonably acceptable to the Administrative Holder, any other
Eligible Holder (a “Substitute Institution”) for such Affected Holder hereunder,
after delivery of a written notice (a “Substitution Notice”) by the Issuer to
the Administrative Holder and the Affected Holder within a reasonable time (in
any case not to exceed ninety (90) days) following the occurrence of any of the
events described in clause (i) above that the Issuer intend to make such
substitution; provided that, if more than one Holder claims increased costs,
illegality or right to payment arising from the same act or condition and such
claims are received by the Issuer within thirty (30) days of each other, then
the Issuer may substitute all, but not (except to the extent the Issuer have
already substituted one of such Affected Holders before the Issuer’s receipt of
the other Affected Holders’ claim) less than all, Holders making such claims.

          (b)       If the Substitution Notice was properly issued under this
Section 3.04, the Affected Holder shall sell, and the Substitute Institution
shall purchase, all rights and claims of such Affected Holder under the Note
Documents, and the Substitute Institution shall assume, and the Affected Holder
shall be relieved of all prior unperformed obligations of the Affected Holder
under the Note Documents (other than in respect of any damages (other than
exemplary or punitive damages, to the extent permitted by applicable law) in
respect of any such unperformed obligations). Such purchase and sale (and the
corresponding assignment of all rights and claims hereunder) shall be effective
on (and not earlier than) the later of (i) the receipt by the Affected Holder of
the principal amount of its Notes, together with any other Obligations owing to
it and (ii) the payment in full to the Affected Holder in Cash of all fees,
unreimbursed costs and expenses and indemnities accrued and unpaid through such
effective date. Upon the effectiveness of such sale, purchase and assumption,
the Substitute Institution shall become a “Holder” hereunder for all purposes of
this Agreement.

          (c)       Each Holder agrees that, if it becomes an Affected Holder
and its rights and claims are assigned hereunder to a Substitute Institution
pursuant to this Section 3.04, it shall execute and deliver to the Issuer an
Assignment and Assumption to evidence such assignment, together with any Note
held by it; provided that the failure of any Affected Holder to execute an
Assignment and Assumption or deliver such Notes shall not render such assignment
invalid.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

          The Parent and the Issuer represent and warrant to the Administrative
Holder and the Holders that:

          4.01.   Existence, Qualification and Power; Compliance with Laws. Each
Note Party and each of its Subsidiaries (a) is a corporation, partnership or
limited liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses,

27

--------------------------------------------------------------------------------



authorizations, consents and approvals to (i) own its assets and carry on its
business, except to the extent that the failure to obtain such governmental
licenses, authorizations, consents or approvals could not reasonably be expected
to result in a Material Adverse Effect and (ii) execute, deliver and perform its
obligations under the Note Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except, with
respect to such qualification, to the extent that the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect and (d)
is in compliance with all Laws except to the extent that the failure to so
comply could not reasonably be expected to result in a Material Adverse Effect.

          4.02.   Authorization; No Contravention. The execution, delivery and
performance by each Note Party of each Note Document to which it is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (with the passage of time, the giving of notice or
otherwise) (a) contravene or Conflict with the terms of any of such Person’s
Organizational Documents; (b) Conflict with, or result in the creation of any
Lien (other than Permitted Encumbrances) under, (i) the Fifth Third Facility,
(ii) any material Contractual Obligation to which such Person is a party, (iii)
any Material Indebtedness or (iv) any Judgment or any arbitral award to which
such Person or its property is subject; or (c) violate any Law.

          4.03.   No Consent or Other Action. No Consent or Other Action by,
from, with or to any other Person is required prior to or otherwise in
connection with (a) each Note Party’s ownership of the Collateral and conduct of
its Business, (b) any Note Party’s execution and delivery of, and performance of
its obligations under, the Note Documents to which it is a party, (c) the Grant
of any Lien granted hereby, or (d) the validity, perfection and maintenance of
any Lien (other than Permitted Encumbrances) created hereby, except for (i)
those consents already obtained and (ii) in the case of the foregoing clauses
(c) and (d), the filing of UCC financing statement with the filing offices
specified on Schedule 4.03.

          4.04.   Binding Effect. This Agreement has been, and each other Note
Document, when delivered hereunder, will have been, duly executed and delivered
by or on behalf of each Note Party that is a party thereto. This Agreement
constitutes, and each other Note Document when so delivered will constitute, a
legal, valid and binding obligation of each Note Party that is a party thereto,
enforceable against such Note Party in accordance with its terms, subject to
applicable Debtor Relief Laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

          4.05.   No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Note Document.

          4.06.   Company Information; Subsidiaries, Etc.

          (a)       As of the Closing Date, the legal names, federal taxpayer
identification numbers, states of formation, organizational identification
numbers and mailing addresses, as applicable, for each Note Party are accurately
set forth on Schedule 4.06(a) attached hereto.

          (b)       As of the Closing Date, the Parent and its Subsidiaries do
not have any Subsidiaries other than those owned by the Parent or such
Subsidiary of the Parent that are set forth on Schedule 4.06(b) attached hereto.
In addition, Schedule 4.06(b) sets forth (i) the ownership percentage and
amounts and classes of Capital Stock for each such Subsidiary, (ii) whether such
Subsidiary is a Guarantor hereunder or is prohibited, pursuant to its
Organizational Documents or any Contractual Obligation in effect as of the
Closing Date, from guaranteeing the payment of the Obligations and (iii) with
respect to any Capital Stock owned by such Note Party, whether such Capital
Stock is subject to any restriction with respect to

28

--------------------------------------------------------------------------------



the grant of a security interest therein or the pledge thereof. Schedule 4.06(b)
shall be updated in connection with any future domestic Subsidiary becoming a
Subsidiary of the Parent.

          4.07.   Security Documents. The Guaranty and Pledge Agreement (as
amended or supplemented form time to time) is effective to create in favor of
the Collateral Agent, for the benefit of the Holders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Collateral, when any stock certificates
representing such Pledged Collateral are delivered to the Collateral Agent, or,
in the case of Pledged Uncertificated Stock (as defined in the Guaranty and
Pledge Agreement) consisting of “securities” (as defined in the UCC), when
financing statements in appropriate form are filed in the appropriate filing
offices specified in Schedule 4.07 or a securities control agreement in form and
substance reasonably acceptable to the Collateral Agent is entered into by the
applicable issuer of such Pledged Uncertificated Stock and the Collateral Agent
(a “Securities Control Agreement”), and in the case of the other Collateral
described in the Guaranty and Pledge Agreement, when financing statements in
appropriate form are filed in the offices specified on Schedule 4.07 or any
supplement thereto (which financing statements have been duly completed and
executed, delivered to and authorized to be filed by the Collateral Agent), the
Guaranty and Pledge Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Note Parties in such
Collateral and the proceeds thereof identified in the Guaranty and Pledge
Agreement or any supplement thereto, as applicable, as security for the
Obligations (as defined in the Guaranty and Pledge Agreement), in each case,
subject to the Intercreditor Agreement, prior and superior in right to any other
Person (except Liens permitted by Section 6.02). Schedule 4.07 lists each UCC
Financing Statement that (i) names any Subsidiary of the Parent as debtor and
(ii) will remain on file after the Closing Date.

          4.08.   Solvency. As of the Closing Date, after giving effect to the
transaction hereunder to take place on the Closing Date, the Parent and its
Subsidiaries, on a consolidated basis, are Solvent.

          4.09.   Investment Company Act. No Note Party and no Subsidiary of a
Note Party is an Investment Company.

          4.10.   Taxes. Each of the Note Parties and each of its Subsidiaries
has filed or caused to be filed all material tax returns that are required to be
filed by it and has paid or caused to be paid all material taxes required to
have been paid by it except any taxes that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been set aside in
accordance with GAAP.

          4.11.   Private Offering. It is not necessary in connection with the
offer, sale or delivery of the Notes to the Purchasers in the manner
contemplated by this Agreement to register the Notes under the Securities Act.

          4.12.   No Integration or General Solicitation. Neither the Parent nor
any of its Subsidiaries has, directly or indirectly, offered, sold or solicited
an offer to buy and neither the Parent nor any of its Subsidiaries will,
directly or indirectly, offer, sell or solicit any offer to buy any security of
a type or in a manner which would be integrated with the sale of the Notes and
require the Notes to be registered under the Securities Act. None of the Parent
or any of its Subsidiaries, any of their respective Affiliates or any person
acting on its or their behalf (other than the Holders, as to whom the Parent and
its Subsidiaries make no representation or warranty) has engaged or will engage
in any form of general solicitation or general advertising (within the meaning
of Rule 502(c) under the Securities Act) in connection with the issuance of the
Notes.

          4.13.   Margin Stock. No Note Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any margin stock

29

--------------------------------------------------------------------------------



(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve). No part of the proceeds of the Notes will be used to purchase or carry
any margin stock (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve), or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent, with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve.

ARTICLE V.
AFFIRMATIVE COVENANTS

          So long as any Note or other Obligation hereunder (other than,
following the termination of this Agreement in accordance with its terms, any
Obligation as to which no claim has been made) shall remain unpaid or
unsatisfied, the Parent shall and shall cause each other Subsidiary to:

          5.01.   Financial Statements. Deliver to each Qualifying Holder, in
form and detail reasonably satisfactory to such Holder:

          (a)       As soon as available, but in any event within seventy-five
(75) days after the end of each fiscal year of the Parent, (i) consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year of the Parent, all
prepared in accordance with GAAP, and audited by an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Holders, which audit shall be without qualification and shall certify
that such financial statements fairly present, in all material respects, the
financial condition and results of operations of the Parent and its Subsidiaries
as of the last day of such fiscal year in accordance with GAAP; and

          (b)       As soon as available, but in any event not later than sixty
(60) days after the end of each of the first three fiscal quarters of the Parent
occurring during each fiscal year of the Parent, the unaudited consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such fiscal
quarter and the related unaudited consolidated statements of income, cash flows
and Consolidated EBITDA for such fiscal quarter and the portion of the fiscal
year through the end of such fiscal quarter, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
in the previous year, certified by the Parent’s Chief Financial Officer as
fairly presenting, in all material respects, the financial condition and results
of operations of the Parent and its Subsidiaries as of the last day of such
fiscal quarter in accordance with GAAP (subject to normal quarter and year-end
audit adjustments and the absence of footnote disclosure).

          Notwithstanding the foregoing, neither Parent nor any other Note Party
shall be required to furnish or deliver to any Holder any financial statement or
report that the Parent or any of its Subsidiaries filed with the SEC or any
successor or analogous Governmental Authority, and any such financial statement
or report so filed shall be deemed to have been furnished or delivered to each
Qualifying Holder in accordance with the terms of this Article V.

          5.02.   Certificates; Other Information. Furnish to each Qualifying
Holder:

          (a)       on the last day of each calendar quarter, a certificate of a
Financial Officer stating that, to the best of such Financial Officer’s
knowledge, each Note Party during such period has observed or performed all of
its material covenants and other material agreements, and satisfied in all
material respects every condition, contained in this Agreement and the other
Note Documents to which it is a party

30

--------------------------------------------------------------------------------



to be observed, performed or satisfied by it, and that such Financial Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate;

          (b)       promptly upon receipt thereof, copies of any final reports
submitted by the certified public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
internal control systems of any Note Party made by such accountants, including
any final comment letters submitted by such accountants to management of any
Note Party in connection with their services; and

          (c)       at least five (5) Business Days prior to the Incurrence of
any Debt Issuance, a certificate of a Financial Officer of the Parent setting
forth, in reasonable detail, the calculations necessary for determining
compliance with the requirements of Section 6.01(i) with respect to such
Indebtedness.

          5.03.   Notices. Promptly notify the Administrative Holder and each
Holder (and in no event later than five (5) Business Days of a Responsible
Officer becoming aware thereof) of: (i) the occurrence of any Default or Event
of Default, (ii) any Litigation that could reasonably be expected to result in a
Material Adverse Effect and (iii) any development that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect. Each notice
above shall be accompanied by a statement of a Responsible Officer of the Issuer
(x) describing with particularity any and all provisions of this Agreement and
any other Note Document that have been breached (if applicable) and (y) stating
what action the Issuer has taken and proposes to take with respect to the matter
disclosed in such notice.

          5.04.   Payment of Obligations. Pay and discharge, as the same shall
become due and payable, all its material obligations and liabilities, including
(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the appropriate Note Party; (b) all
lawful non-tax claims which, if unpaid, would by law become a Lien (other than a
Permitted Encumbrance) upon any property of such Note Party; and (c) all
Indebtedness of the Note Parties, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

          5.05.   Preservation of Existence, Etc. (a) Except as a result of any
transaction permitted pursuant to Section 6.03, preserve, renew and maintain in
full force and effect its legal existence and, except as could reasonably be
expected to result in a Material Adverse Effect, good standing under the Laws of
the jurisdiction of its organization; and (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except (in the case of this
clause (b)) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

          5.06.   Maintenance of Insurance. At the Issuer’s sole cost and
expense, (a) maintain policies of insurance for director, officer and company
liability with the insurance companies providing such policies to the Issuer as
of the Closing Date, or such other reputable insurance companies, in amounts not
less than the amounts of the Issuer’s policies existing as of the Closing Date
(or such other amounts as is customary in the case of corporations engaged in
the same or similar business as the Issuer or having similar properties
similarly situated), (b) timely pay all premiums, fees and charges required in
connection with all of its insurance policies and otherwise continue to maintain
such policies in full force and effect, and (c) promptly notify the
Administrative Holder and the Qualifying Holders of any loss in excess of
$2,500,000 covered by such insurance policies with respect to which a claim or
notice was made under such insurance policies.

31

--------------------------------------------------------------------------------



          5.07.   Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all Judgments applicable to it or to its business
or property, except in such instances in which such requirement of Law or
Judgment is being contested in good faith by appropriate proceedings diligently
conducted.

          5.08.   Books and Records. Maintain (a) proper books of record and
account, in which full, true and correct entries in accordance with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Parent and its Subsidiaries; and (b)
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Parent or its Subsidiaries.

          5.09.   Inspection Rights. Each Qualifying Holder shall have the
right, upon not less than twenty (20) Business Days prior written notice to the
Issuer (which notice shall be provided by the Issuer to each other Qualifying
Holder within three (3) Business Days after the receipt thereof) to have
representatives and agents of each Qualifying Holder to visit and inspect, at
such reasonable time during normal business hours as stated in such notice, any
of the Parent’s and its Subsidiaries properties, to examine their respective
corporate, financial and operating records, and make abstracts therefrom, and to
discuss their affairs, finances and accounts with their respective directors,
officers and independent public accountants (provided that representatives of
the Parent or its Subsidiaries must be present at any such discussion), all
(unless an Event of Default has occurred and is then continuing) at the expense
of the applicable Qualifying Holders (which expense shall not be reimbursable by
the Parent and its Subsidiaries pursuant to Section 9.04); provided that the
Qualifying Holders may not exercise their rights under this Section 5.09 (for
all Qualifying Holders) more than twice in any fiscal year of the Parent
(provided that TDH will be entitled to at least one such inspection in each
fiscal year of the Parent), unless an Event of Default is continuing, in which
case each Qualifying Holder may do any of the foregoing at the expense of the
Parent or its Subsidiaries at any reasonable time during normal business hours
and as often as may reasonably be desired.

          5.10.   Additional Collateral, Etc. With respect to any new domestic
Subsidiary created or acquired after the Closing Date by any Note Party (other
than any Deerfield Special Purpose Entity that is prohibited, pursuant to its
Organizational Documents or any Contractual Obligation entered into in the
ordinary course of business, from guaranteeing or otherwise providing assurance
that any of the Obligations will be paid or discharged, or that any agreements
relating thereto will be complied with or if so guaranteeing will result, in the
Parent’s reasonable opinion upon advice of counsel, in a requirement for such
Subsidiary to be registered as an Investment Company), promptly (i) execute and
deliver to the Collateral Agent such amendments to the Guaranty and Pledge
Agreement as the Collateral Agent or the Administrative Holder reasonably deem
necessary to grant to the Collateral Agent, for the benefit of the Holders, a
perfected security interest in the Capital Stock of such new Guarantor having
such priority as set forth in the Intercreditor Agreement, (ii) if such
Guarantor is a corporation or otherwise issues Capital Stock in certificated
form, deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of such Guarantor, as the case may be, (iii) if such
Guarantor is a corporation or otherwise issues “securities” (as defined in the
UCC) in an uncertificated form, deliver to the Collateral Agent a Securities
Control Agreement, and (iv) cause such new Guarantor (A) to become a party to
the Guaranty and Pledge Agreement and (B) to take such actions reasonably
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Holders, a perfected security interest in the Pledged Collateral described in
the Guaranty and Pledge Agreement with respect to such new Guarantor, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guaranty and Pledge Agreement or by law or as may be
reasonably requested by the Collateral Agent. Notwithstanding anything to the
contrary contained in this Agreement, if any domestic Subsidiary is created or
acquired after the Closing Date by any Note Party that (i) is not required to be
a Guarantor pursuant to the

32

--------------------------------------------------------------------------------



application of clause (b) of the proviso in the definition of Guarantor and (ii)
owns one or more Subsidiaries that are not required to be Guarantors by
application of clauses (a) or (b) of the proviso in the definition of Guarantor,
then, so long as doing so would not, in the reasonable determination of the
Parent, adversely affect the Parent or its Subsidiaries, such domestic
Subsidiary shall become a Restricted Holding Subsidiary subject to the
restrictions of Section 6.18.

          5.11.   REIT Status. In each case unless otherwise agreed to by the
Parent’s shareholders, (a) take all such actions as are necessary or desirable
to maintain the Parent’s qualification to be taxed as a REIT under Section 856
of the Code, (b) not revoke the Parent’s election to be a REIT or take or omit
to take any action which could reasonably be expected, individually or in the
aggregate, to result in the loss of the Parent’s qualification as a REIT, (c)
not allow the Parent to incur liability for material taxes under Section
856(c)(7), 857(b), 857(f), 860(c) or 4981 of the Code (or any comparable
provision of state or local laws) and (d) allow the Parent to be entitled to a
dividends paid deduction which meets the requirements of Section 857 of the
Code.

          5.12.   Collection of Management and Other Fees. Use commercially
reasonable efforts to collect when due and payable all management, monitoring,
transaction and other fees payable to it pursuant to the Deerfield SPE
Documents.

          5.13.   Further Assurances. From time to time the Parent, the Issuer
and the other Note Parties shall execute and deliver, or cause to be executed
and delivered, such additional instruments, certificates or documents, and take
such actions, as the Administrative Holder or the Holders may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Note Documents, or of more fully perfecting or renewing
the rights of the Administrative Holder or the Holders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any Capital Stock hereafter acquired by any Note
Party that may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the exercise by the Administrative Holder or any Holder of any
power, right, privilege or remedy pursuant to this Agreement or the other Note
Documents that requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Parent or its Subsidiaries will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Holder or such Holder may be required to obtain from the
Parent or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

          5.14.   Note Refinancing. The Issuer and the Parent shall use their
commercially reasonable efforts to obtain or issue, as promptly as possible
after the date hereof, a debt facility or debt security for the Issuer, which
may be required to be guaranteed by the Parent (a “Replacement Financing”), the
proceeds of which will be used to repay in full all outstanding principal and
interest on the Notes and all other Obligations. In connection therewith, during
each consecutive three-month period following the date hereof, the Issuer and
the Parent shall have discussions with potential sources of funds for a
Replacement Financing with respect to the then current market terms on which a
Replacement Financing may be available and, to the extent that it is determined
by the board of directors of the Parent that a Replacement Financing is then
available on commercially reasonable terms, shall solicit proposals and
commitments for, and use commercially reasonable efforts to obtain, such
Replacement Financing. The Issuer and the Parent agree that in their
determination as to whether a Replacement Financing is available on commercially
reasonable terms, the Issuer and the Parent will consider the terms of such
Replacement Financing taken as a whole, and will not reject a Replacement
Financing solely because (i) the interest rate thereunder is greater than the
Interest Rate then in effect, (ii) the Issuer will be required to make
amortization payments with respect thereto, or (iii) such Replacement Financing
includes one or more financial incurrence or maintenance covenants. Upon
request, the Issuer and the Parent will discuss with

33

--------------------------------------------------------------------------------



the Administrative Holder and the Qualifying Holders the information provided to
them with respect to the terms on which a Replacement Financing may at such time
be available.

ARTICLE VI.
NEGATIVE COVENANTS

          So long as any Note or other Obligation hereunder (other than,
following the termination of this Agreement in accordance with its terms, any
Obligation as to which no claim has been made) shall remain unpaid or
unsatisfied, the Parent and the Issuer shall not, and shall not permit any
Subsidiary to:

          6.01.   Indebtedness. Incur, or permit any other Subsidiary to Incur,
any Indebtedness on or after the Closing Date, except for the following:

          (a)       Indebtedness pursuant to (i) any Note Document and (ii) any
Series B Note Document, provided that until the occurrence of the Repriority
Event (as defined in the Intercreditor Agreement), the aggregate principal
amount of the Series B Notes outstanding at any time may not exceed the Maximum
First Lien Principal Amount (as defined in the Intercreditor Agreement);

          (b)       (i) Indebtedness Incurred in the ordinary course of business
and consistent with guidelines established by the Parent’s board of directors
from time to time under any “warehouse” financing or repurchase obligation and
(ii) Non-Recourse Indebtedness Incurred in connection with financing of
investment positions in Financial Assets;

          (c)       Indebtedness under Hedging Obligations with respect to
interest rates or foreign currency exchange rates, in each case entered into in
the ordinary course of business for bona fide hedging purposes and not for
speculative purposes;

          (d)       Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(d);

          (e)       Indebtedness owing by any Note Party to any other Note
Party;

          (f)       any Indebtedness arising from Capital Leases and purchase
money Indebtedness; provided that such Indebtedness, in the aggregate, shall not
exceed $2,500,000 outstanding at any time (collectively, the “Permitted
Financings”); provided, further, that the Parent the Issuer and any Subsidiary
can incur purchase money Indebtedness pursuant to this Section 6.01(f) within
one hundred-eighty (180) days after the acquisition of the Property acquired
therewith;

          (g)       Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations, bankers acceptances
and similar obligations issued for the account of the Parent or any of its
Subsidiaries in the ordinary course of business, including guarantees or
obligations of the Parent or any of its Subsidiaries with respect to letters of
credit supporting such bid, performance or surety bonds, workers’ compensation
claims, self-insurance obligations, bankers acceptances or other similar
obligations (in each case other than for an obligation for money borrowed);

          (h)       guarantees by any Note Party or Subsidiary in respect of
Indebtedness otherwise permitted under this Section 6.01;

          (i)        any Indebtedness; provided that on the date of Incurrence
of such Indebtedness and after giving effect thereto (i) no Default or Event of
Default shall exist or result therefrom and (ii) the Parent Leverage Ratio shall
not be more than 2.50:1:00;

34

--------------------------------------------------------------------------------



          (j)       Indebtedness not otherwise permitted by the foregoing
clauses; provided that the aggregate principal amount of all Indebtedness
permitted under this clause (j) shall not exceed $5,000,000 at any time
outstanding;

          (k)      unsecured Indebtedness under the Fifth Third Facility, as the
same may be amended, restated, supplemented or otherwise modified, refinanced or
replaced; provided that any such amendment, restatement, supplement or other
modification, refinancing or replacement (pursuant to a waiver or otherwise)
shall not increase the aggregate principal amount of the commitment under the
Fifth Third Facility as of the date hereof; and

          (l)       any Permitted Refinancing Indebtedness (other than in
respect of Indebtedness permitted by Section 6.01(k)).

          6.02.   Liens. Directly or indirectly create, incur, assume or suffer
to exist, or permit any of its Subsidiaries, directly or indirectly, to create,
incur, assume or suffer to exist, any Lien upon any of their respective
Properties or assets of any kind, whether now owned or hereafter acquired, or
any income or profits therefrom, or otherwise assign any rights to receive any
income or profits therefrom, except for the following:

          (a)       Liens pursuant to any Note Document and any Series B Note
Document;

          (b)       Liens existing on the date hereof and listed on Schedule
6.02(b) and any renewal, extension, refinancing or refunding thereof that
neither increases the amount secured thereby nor encumbers additional property;

          (c)       Liens securing Indebtedness permitted by clauses (i) or (j)
of Section 6.01;

          (d)       Liens upon any Financial Asset incurred in the ordinary
course of business and consistent with guidelines established by the Parent’s
board of directors from time to time;

          (e)       Liens on property of a Person existing at the time such
Person is acquired or merged with or into or consolidated with any Note Party to
the extent permitted hereunder (and not created in anticipation or contemplation
thereof); provided that such Liens do not extend to property not subject to such
Liens at the time of acquisition (other than improvements thereon);

          (f)       Customary Permitted Liens;

          (g)       Liens arising in respect of Permitted Financings (including
the interest of a lessor under a Capital Lease and purchase money Liens to which
any property is subject at the time, on or after the date hereof), limited in
each case to the property to which such purchase money Indebtedness relates or
is subject to such Capital Lease and which in either case shall not cover any
Collateral, and in the case of a Lien securing purchase money Indebtedness,
limited to the extent that such Lien attaches to the Property acquired therewith
within one hundred-eighty (180) days after there acquisition thereof;

          (h)       Liens on cash and cash equivalents securing Hedging
Obligations;

          (i)       Liens securing Permitted Refinancing Indebtedness; provided
that such Liens attach only to the same property or assets (together with
improvements thereon or proceeds thereof) that secured the Indebtedness being
refinanced (which in any event, shall not include any Collateral); and

35

--------------------------------------------------------------------------------



          (j)       Liens not otherwise permitted by the foregoing clauses of
this Section 6.02 securing obligations or other liabilities of the Parent, any
other Note Party or any Subsidiary incurred in the ordinary course of business;
provided that (i) such Lien shall not be incurred with respect to the Collateral
and (ii) the aggregate outstanding principal amount of all the obligations and
liabilities secured by Liens permitted under this clause (j) shall not exceed
$1,000,000 at any time outstanding.

          6.03.   Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

          (a)       any Subsidiary of the Parent may be merged or consolidated
with or into the Parent (provided that the Parent shall be the continuing or
surviving entity) or with or into any other Note Party (provided that (i) such
Note Party shall be the continuing or surviving corporation or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Guarantor and the Issuer shall comply with Section 5.10 in connection
therewith);

          (b)       any Subsidiary of the Parent may Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Parent or any other
Note Party; and

          (c)       any Person may be merged or consolidated with or into the
Parent in connection with an Investment permitted under this Agreement (provided
that the Parent shall be the continuing or surviving entity) or with or into any
other Note Party in connection with an Investment permitted hereunder (provided
that (i) such Note Party shall be the continuing or surviving entity or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Guarantor and the Issuer shall comply with Section 5.10 in connection
therewith and provided, further, that any Indebtedness or Liens of the Person
merging with Parent or any other Note Party as permitted by this clause (c), is
permitted to be incurred pursuant to Sections 6.01 or 6.02, as applicable);

          provided that this Section 6.03 shall not apply to any Deerfield
Special Purpose Entity to the extent and so long as compliance by such Person
with, or such Person’s agreement to be subject to, the restrictions set forth in
this Section 6.03 contravenes or Conflicts with such Person’s Organizational
Documents or any Contractual Obligation in existence on the date hereof, or
entered into after the date hereof in the ordinary course of business, or
Requirement of Law applicable to such Person or any of its Properties.

          6.04.   Dispositions. Dispose, or permit any Subsidiary to Dispose, of
any Collateral or any other Property of the Parent or such Subsidiary, or enter
into any agreement to make any such Disposition, except:

          (a)       Dispositions of worn out, obsolete or surplus property by
any Subsidiary in the ordinary course of business and the abandonment or other
disposition of intellectual property that is, in the reasonable judgment of the
Parent or the relevant Subsidiary, no longer economically practicable to
maintain or useful in the conduct of the business of the Parent and its
Subsidiaries taken as a whole;

          (b)       Dispositions of Property (i) by the Parent, the Issuer or
any Subsidiary to the Parent or any other Note Party;

          (c)       Dispositions of any Property; provided that (i) such
Property is to be Disposed for Fair Market Value and (ii) at least 75% of the
consideration received in respect of such Disposition is for Cash;

36

--------------------------------------------------------------------------------



          (d)       Dispositions of Financial Assets in the ordinary course of
business and consistent with guidelines established by the Parent’s board of
directors from time to time;

          (e)       licenses, sublicenses, leases to subleases granted to third
parties in the ordinary course of business not interfering with the business of
the Parent or any of its Subsidiaries;

          (f)       Sale and Leaseback Transactions permitted by Section 6.07;
and

          (g)       Dispositions not otherwise permitted by the foregoing
clauses of this Section 6.04; provided that the aggregate consideration received
in respect of all Dispositions permitted under this clause (g) shall not exceed
$1,000,000 during the term of this Agreement.

          6.05.   Restricted Payments. Directly or indirectly declare, pay or
make any Restricted Payment, or set aside or otherwise deposit or invest any
sums for such purpose, or agree to do any of the foregoing; provided that: (a)
each of the Parent and any of its Subsidiaries may distribute dividends of
Capital Stock (other than Disqualified Capital Stock) in respect of its Capital
Stock; (b) the Parent and its Subsidiaries may make Restricted Payments to the
Parent or any other Note Party; (c) the Parent and its Subsidiaries may make
Restricted Payments with respect to any Designated Preferred Stock; (d) the
Parent and its Subsidiaries may make Restricted Payments to the Parent, the
Issuer and their respective Subsidiaries to be used by such Person (i) to the
extent necessary to pay Permitted Management Fees and (ii) to the extent
necessary for the Parent, the Issuer and their Subsidiaries to pay any taxes
which are due and payable by the Parent, the Issuer and any of their
Subsidiaries; provided that in the case of this clause (ii), such amount shall
not exceed the lesser of (x) the amount of such taxes that are due and payable
and (y) the amount of taxes that would be due and payable by each Subsidiary
making such Restricted Payment if such Subsidiary were the parent of a
consolidated group consisting of itself and its Subsidiaries; (e) the Parent and
its Subsidiaries may purchase the Parent’s or any of its Subsidiary’s common
stock or options to purchase common stock from current officers, directors or
employees of the Parent or any of its Subsidiaries upon the death, disability or
termination of employment of such officer, director or employee (at current
market value prices to the extent available); (f) the Parent may repurchase
shares of its common stock; provided that the aggregate amount used for the
purposes permitted under this clause (f) shall not exceed $1,000,000 during the
term of this Agreement; (g) the Issuer may make dividend payments to the Parent
in the amount necessary for Parent to make payments contemplated by the Merger
Documents; (h) any Subsidiary of the Issuer may make dividend payments to the
Issuer and any Subsidiary of the Parent that is not a Subsidiary of the Issuer
may make dividend payments to the Parent; (i) the Parent may make Restricted
Payments (and the Note Parties and other Subsidiaries may make Restricted
Payments to the Parent for such purpose) to enable the Parent to avoid the
imposition of any entity level tax on the Parent; provided that such Restricted
Payments shall be made to the maximum extent possible, from cash on hand and
dividends from non-guarantor Subsidiaries; (j) the Parent may make Restricted
Payments (x) in an amount equal to the amount of goodwill of the Issuer and its
Subsidiaries that is deducted for U.S. federal income tax purposes by the Parent
in any given taxable year and (y) in an amount equal to the aggregate amount of
any distributions received by the Parent from its Subsidiaries in any given
taxable year, but only to the extent that such distributions are not included in
the U.S. federal taxable income of the Parent as a result of the deduction of
goodwill of the Issuer and its Subsidiaries; and (k) the Parent and its
Subsidiaries may make Restricted Payments to the Parent, the Issuer and their
respective Subsidiaries to be used by such Person to the extent necessary to pay
any management or similar fee to any Affiliate; provided that (i) no Event of
Default has occurred and is continuing or would occur as a result thereof and
(ii) such management or similar fee shall be on fair and reasonable terms that,
taken as a whole, are not less favorable to the relevant Note Party or
Subsidiary, as applicable, as could be obtainable by such Person at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate of
the Parent;

37

--------------------------------------------------------------------------------



          provided that this Section 6.05 shall not apply to any Deerfield
Special Purpose Entity to the extent and so long as compliance by such Person
with, or such Person’s agreement to be subject to, the restrictions set forth in
this Section 6.05 contravenes or Conflicts with such Person’s Organizational
Documents or any Contractual Obligation, in existence on the date hereof, or
entered into after the date hereof in the ordinary course of business, or
Requirement of Law applicable to such Person or any of its Properties.

          6.06.   Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate of the Parent (which shall include Sachs and its
Affiliates for purposes of this Section 6.06) other than those conducted on fair
and reasonable terms that, taken as a whole, are not less favorable to the
relevant Note Party or Subsidiary, as applicable, as could be obtainable by such
Person at the time in a comparable arm’s length transaction with a Person other
than an Affiliate of the Parent; provided that the following shall be permitted:

          (a)       Restricted Payments permitted by Section 6.05;

          (b)       Investments permitted by clauses (a), (c), (d), (e) and (f)
of Section 6.10;

          (c)       transactions among the Note Parties;

          (d)       reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the board of directors of the Parent or the relevant
Note Party;

          (e)       sales of Qualified Capital Stock of the Parent to Affiliates
of the Issuer and the granting of registration and other customary rights in
connection therewith;

          (f)       any services provided by an Affiliate of the Parent where
the only consideration paid by the Parent or any of its Subsidiaries in
connection therewith is Qualified Capital Stock of the Parent; and

          (g)       the Management Agreement; and

          (h)       all transactions contemplated by the Merger Agreement, the
Registration Rights Agreement (as defined in the Merger Agreement), the issuance
of the Designated Preferred Stock, the Sachs Agreement (as defined in the Merger
Agreement) and any other agreement entered into in connection with the
Acquisition.

          6.07.   Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.04(f) and (ii) any Liens
arising in connection with its use of such property are permitted by Section
6.02.

          6.08.   Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Note
Party to create, Incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the Guaranty
and Pledge Agreement, other than (a) this Agreement and the other Note
Documents, (b) the Series B Note Purchase Agreement

38

--------------------------------------------------------------------------------



and the other Series B Note Documents, (c) agreements governing Permitted
Financings (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby), (d) any encumbrance or restriction that
restricts in a customary manner the subletting, assignment or transfer of any
property or asset that is subject to a lease or license or the assignment,
encumbrance or hypothecation of such lease or license, (e) any restriction
imposed pursuant to an agreement entered into in connection with a sale or other
Disposition not prohibited by this Agreement pending the closing of such sale or
other Disposition with respect to assets being sold and (f) negative pledges
imposed by operation of applicable Law; provided that this Section 6.08 shall
not apply to any Deerfield Special Purpose Entity to the extent and so long as
compliance by such Person with, or such Person’s agreement to be subject to, the
restrictions set forth in this Section 6.08 contravenes or Conflicts with such
Person’s Organizational Documents or any Contractual Obligation in existence on
the date hereof, or entered into after the date hereof in the ordinary course of
business, or Requirement of Law applicable to such Person or any of its
Properties.

          6.09.   Restrictions on Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Note Party to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Parent, the Issuer or any other Subsidiary, (b) make Investments in the Parent,
the Issuer or any other Subsidiary or (c) transfer any of its assets to the
Parent, the Issuer or any other Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Note Documents, (ii) any restriction existing under the Series B Note
Documents, (iii) any encumbrance or restriction that restricts in a customary
manner the subletting, assignment or transfer of any property or asset that is
subject to a lease or license or the assignment, encumbrance or hypothecation of
such lease or license, (iv) any restriction imposed pursuant to an agreement
entered into in connection with a sale or other Disposition not prohibited by
this Agreement pending the closing of such sale or other Disposition with
respect to assets being sold, (v) encumbrances and restrictions imposed by
operation of applicable law, (vi) covenants in agreements creating Liens
permitted by Section 6.02 prohibiting further Liens on the properties encumbered
thereby, (vii) such encumbrances or restrictions or any other limitations
applicable to any Note Party that has engaged or is engaged in issuing CLOs or
CDOs or in providing “warehouse” lending or borrowing facilities (A) that are
customarily set forth in the Organizational Documents of CLOs, CDOs or entities
providing “warehouse” lending or borrowing facilities, (B) under any Contractual
Obligation in connection with such CLOs or CDOs or “warehouse” and (viii) any
prohibition or limitation that (A) exists on the date hereof or in any agreement
in effect at the time such Note Party becomes a Note Party of or is merged into
or consolidated with a Note Party, so long as such agreement was not entered
into in contemplation of such Person becoming a Note Party or (B) is imposed by
any amendments or refinancings that are otherwise permitted by the Note
Documents; provided that such amendments and refinancings are not materially
more restrictive with respect to such prohibitions than those prior to such
amendment or refinancing; and provided, further, that this Section 6.09 shall
not apply to any Deerfield Special Purpose Entity to the extent and so long as
compliance by such Person with, or such Person’s agreement to be subject to, the
restrictions set forth in this Section 6.09 contravenes or Conflicts with such
Person’s Organizational Documents or any Contractual Obligation in existence on
the date hereof, or entered into after the date hereof in the ordinary course of
business, or Requirement of Law applicable to such Person or any of its
Properties.

          6.10.   Investments. Make any Investments except:

          (a)       extensions of credit and other Investments in Financial
Assets or in any Person that invests in Financial Assets (provided that the
Parent or any of its Subsidiaries are providing investment management services
to such Person) in the ordinary course of business and consistent with
guidelines established by the Parent’s board of directors from time to time;

39

--------------------------------------------------------------------------------



          (b)       Investments Cash and Cash Equivalents;

          (c)       loans and advances to employees of the Parent or any of its
Subsidiaries in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount of all such loans
and advances for the Parent and its Subsidiaries not to exceed $500,000 at any
one time outstanding;

          (d)       the Merger;

          (e)       Investments by the Parent or any of its Subsidiaries in any
Person that, prior to such Investment, is a Note Party or concurrently with the
making of such Investment either becomes a Note Party or merges with or into a
Note Party (provided that such Note Party shall be the continuing or surviving
entity);

          (f)       Investments existing on the Closing Date and listed on
Schedule 6.10(f);

          (g)       Investments acquired in consideration of issuances of
Qualified Capital Stock of the Parent or any of its Subsidiaries to the extent
that such issuance of Qualified Capital Stock was approved by the Parent’s
shareholders;

          (h)       Investments received as the non-cash portion of
consideration received in connection with transactions permitted pursuant to
Section 6.04 to the extent such non-cash portion is permitted by such Section;

          (i)       Investments acquired in connection with the settlement of
delinquent accounts in the ordinary course of business or in connection with the
bankruptcy or reorganization of suppliers or customers;

          (j)       Investments in any Person that concurrently with the making
of such Investment shall become a direct or indirect Subsidiary of the Parent;
provided that the aggregate amount of all Investments made and outstanding
pursuant to this clause (j) in Persons that are not Guarantors shall not exceed
$5,000,000 at any time;

          (k)      other Investments in an amount not to exceed $1,000,000 in
the aggregate at any time outstanding;

          (l)       Investment by the Parent or any of its Subsidiaries
consisting of any Note received by such Person in connection with any Holder’s
satisfaction of any indemnity obligation pursuant to the Merger Agreement.

          6.11.   Amendments to Merger Documentation. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the indemnities and licenses furnished to the Issuer or any of its Subsidiaries
pursuant to the Merger Documentation such that after giving effect thereto such
indemnities or licenses shall be materially less favorable to the interests of
the Holders with respect thereto.

          6.12.   Amendments to Other Documents. With respect to any Note Party
(i) amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of any Material Indebtedness in any manner that is
materially adverse to the Holders or (ii) without the prior written consent of
the Required Holders (such consent not to be unreasonably withheld or delayed),
amend or modify any of its Organizational Documents, other than any such
amendments or modifications

40

--------------------------------------------------------------------------------



which are not adverse in any material respect to the interests of the Holders;
provided that the Parent may amend or modify its Organizational Documents to
authorize any issuance of Equity Interests not prohibited hereunder; provided
that this Section 6.12 shall not apply to any Deerfield Special Purpose Entity
to the extent and so long as compliance by such Person with, or such Person’s
agreement to be subject to, the restrictions set forth in this Section 6.12
contravenes or Conflicts with such Person’s Organizational Documents or any
Contractual Obligation in existence on the date hereof, or entered into after
the date hereof in the ordinary course of business, or Requirement of Law
applicable to such Person or any of its Properties.

          6.13.   Changes in Fiscal Periods. Permit the fiscal year of the
Parent to end on a day other than December 31.

          6.14.   Business. Engage (directly or indirectly) in any business
other than financial services (‘financial services’ include: (i) the making,
holding and trading of direct or indirect investments, loans and other
extensions of credit, (ii) the purchase, sale and brokerage of securities,
shares any other Capital Stock and commodities, (iii) issuing Capital Stock,
securities and investment units, (iv) buying and selling commodities, in each
case as conducted by the Parent, the Issuer and their Subsidiaries from time to
time and (v) any other business involving the origination, management or
servicing of loans or credit-related investment products that is not otherwise
specifically mentioned in the foregoing clauses (i) through (iv) above).

          6.15.   Capital Expenditures.

          (a)       Make or Incur Capital Expenditures, in any fiscal year of
the Parent, commencing with such fiscal year ending on December 31, 2008, in an
aggregate amount in excess of $1,500,000; provided, that to the extent that
actual Capital Expenditures for any such fiscal year shall be less than the
maximum amount set forth above (without giving effect to the carryover permitted
by this proviso), the difference between said stated maximum amount and such
actual Capital Expenditures shall, in addition, be available for Capital
Expenditures in the immediately succeeding fiscal year of the Parent.

          (b)       In addition to the foregoing, the Note Parties may make
additional Capital Expenditures in any fiscal year of the Parent (which Capital
Expenditures will not be included in any determination under clause (a) above)
with the amount of Net Cash Proceeds from any Asset Sale or any Event of Loss,
but only to the extent that such Net Cash Proceeds are not otherwise required to
be applied as a mandatory repayment pursuant to Section 2.02(b).

          6.16.   Anti-Terrorism Law; Anti-Money Laundering. Neither the Parent
nor any of its Subsidiaries, directly or indirectly:

          (a)       knowingly conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person (i) listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”), (ii) owned or controlled by, or acting for or
on behalf of, any Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order, (iii) with which any Holder is
prohibited from dealing or otherwise engaging in any transaction by any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), (iv) that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order, or (v) that is named on the most
current “specially designated national and blocked person” list published by the
U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list;

41

--------------------------------------------------------------------------------



          (b)       knowingly deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or any other Anti-Terrorism Law; or

          (c)       knowingly engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

          6.17.   Embargoed Person. Cause or permit (a) any of the funds or
properties of the Note Parties or any of their Subsidiaries that are used to
repay the Notes to constitute property of, or be beneficially owned directly or
indirectly by, any Person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (1) the “List of Specially Designated Nationals and Blocked Persons”
maintained by OFAC and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or Requirement of
Law promulgated thereunder, with the result that the investment in the Note
Parties (whether directly or indirectly) is prohibited by a Requirement of Law
or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, of any nature whatsoever in the Note Parties, with the result
that the investment in the Note Parties (whether directly or indirectly) is
prohibited by a Requirement of Law.

          6.18.   Limitation on Activities of Restricted Holding Subsidiaries.
Notwithstanding anything to the contrary in this Agreement or any other Note
Document, each of the Restricted Holding Subsidiaries shall not (a) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Capital Stock of their respective Subsidiaries, (b) incur,
create, assume or suffer to exist any Lien of any kind upon any of its
Properties or Indebtedness or other liabilities or financial obligations, except
(i) nonconsensual obligations imposed by operation of law, (ii) pursuant to any
Note Document or any Series B Note Document, or (iii) obligations (but not
Indebtedness) with respect to its Capital Stock, or (c) own, lease manage or
otherwise operate any properties or assets, other than (x) the ownership of
Capital Stock of their respective Subsidiaries and (y) Cash, Cash Equivalents or
Capital Stock received in connection with dividends and other distributions made
by their respective Subsidiaries; provided that any such dividends or
distributions are promptly distributed to its parent or any other Note Party.

ARTICLE VII.
EVENTS OF DEFAULT AND REMEDIES

          7.01.   Events of Default. Any of the following shall constitute an
Event of Default:

          (a)      Non-Payment. The Issuer shall fail to pay any principal of
any Note when due in accordance with the terms hereof; or the Issuer shall fail
to pay any interest on any Note, or any other amount payable hereunder or under
any other Note Document, within five (5) days after any such interest or other
amount becomes due in accordance with the terms hereof or thereof; or

          (b)      Specific Covenants. (i) Any Note Party shall default in the
observance or performance of any agreement contained in Section 5.03, Section
5.05, Section 6.01, Section 6.02, Section 6.03, Section 6.04, Section 6.05,
Section 6.06, Section 6.10, Section 6.11, Section 6.12, Section 6.14, Section
6.15, Section 6.16, Section 6.17, Section 6.18 or in Sections 4 and 5 of the
Guaranty and Pledge Agreement and (ii) any Note Party shall default in the
observance or performance of any agreement contained in Section 6.07, Section
6.08, Section 6.09 or Section 6.13 and in the case of clause (ii) such default
continues for ten (10) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Note Party

42

--------------------------------------------------------------------------------



becomes aware of such default and (ii) the date upon which written notice
thereof is given to the Issuer by the Administrative Holder or a Holder;

          (c)      Other Defaults. The Issuer or any other Note Party fails to
perform or observe any other covenant or agreement (not specified in subsections
(a) or (b) above) contained in any Note Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier to
occur of (i) the date upon which a Responsible Officer of any Note Party becomes
aware of such default and (ii) the date upon which written notice thereof is
given to the Issuer by the Administrative Holder or a Holder; or

          (d)      Defaults under Other Instruments. The Parent or any other
Material Party shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Material Indebtedness, when and as the same shall
become due and payable beyond any applicable grace period, or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Material
Indebtedness if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Material Indebtedness or a
trustee or other representative on its or their behalf to cause, such Material
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer to purchase by a Note Party; or

          (e)      Insolvency Proceedings, Etc. (i) Any Material Party shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Material Party shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against any Material Party any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against any Material Party
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or substantially
all of its assets that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) any of Material Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Material Party shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

          (f)      Judgments. One or more judgments or decrees shall be entered
against the Parent or any other Material Party involving for the Parent and its
Subsidiaries, taken as a whole, a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $5,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof; or

          (g)      ERISA. (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan, or any Lien in favor of the PBGC or a Plan shall arise on the assets of
the Issuer or any ERISA Affiliate, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the

43

--------------------------------------------------------------------------------



reasonable opinion of the Required Holders, likely to result in the termination
of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate for purposes of Title IV of ERISA, (v) the Issuer or any ERISA
Affiliate shall, or in the reasonable opinion of the Required Holders shall be
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could, in the reasonable judgment of the
Required Holders, reasonably be expected to have a Material Adverse Effect;

          (h)      Change of Control. There shall occur any Change of Control;

          (i)       Invalidity of Note Documents. Any Note Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Note Party denies in writing the validity or
enforceability of any Note Document to which it is a party; or any Note Party
denies in writing that it has any or further liability or obligation under any
Note Document to which it is a party, or purports in writing to revoke,
terminate or rescind any such Note Document; or the Issuer or any other Note
Party shall attempt to terminate, revoke or disclaim any Obligation to the
Administrative Holder or any Holder (except strictly in accordance with its
terms); or

          (j)       Reporting Company. The Parent shall cease to be a reporting
company under the Securities Exchange Act of 1934.

          7.02.   Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Holder may, or, at the request of the
Required Holders, shall, take any or all of the following actions (either in its
own capacity or through instruction to the Collateral Agent), in each case
subject to the Intercreditor Agreement:

          (a)       declare the aggregate principal amount outstanding under the
Notes, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Note Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Issuer; provided that upon the
occurrence of any Event of Default under Section 7.01(e), the aggregate
principal amount outstanding of the Notes, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Note Document shall become automatically due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Issuer.

          (b)       exercise all rights and remedies available to the Holders
under the Note Documents or applicable law, which shall include the rights,
powers and remedies (i) granted to secured parties under the UCC or other
applicable Uniform Commercial Code; (ii) granted to the Agents or the Holders
under any other applicable Law; or (iii) granted to the Agents or the Holders
under this Agreement, the Notes or any other Note Document or any other
agreement between any Note Party and the Administrative Holder or the Holders;

          (c)       All such rights, powers and remedies shall be cumulative and
not alternative and enforceable, in the Administrative Holder’s or the Required
Holders’ discretion, alternatively, successively, or concurrently on any one or
more occasions, and shall include the right to apply to a court of equity for an
injunction to restrain a breach or threatened breach by any Note Party of this
Agreement or any of the other Note Documents. Any single or partial exercise of,
or forbearance, failure or delay in exercising any right, power or remedy shall
not be, nor shall any such single or partial exercise of, or forbearance,
failure or delay be deemed to be a limitation, modification or waiver of any
right, power or

44

--------------------------------------------------------------------------------



remedy and shall not preclude the further exercise thereof; and every right,
power and remedy of the Administrative Holder or the Holders shall continue in
full force and effect until such right, power and remedy is specifically waived
by an instrument in writing executed and delivered with respect to each such
waiver by such parties.

          7.03.   Application of Funds. After the exercise of remedies provided
for in Section 7.02 (or after the Notes have automatically become immediately
due and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Holder and the Collateral Agent in accordance with
the Intercreditor Agreement.

          7.04.   Required Notice of Sale. In exercising its rights, powers and
remedies as secured party, the Collateral Agent, on behalf of the Administrative
Holder and the Holders, agrees to give the Issuer (i) five (5) day’s advance
notice in the case of any publicly traded securities and (ii) ten (10) days’
advance notice in the case of any other type of Collateral, of the time and
place of any public sale of such Collateral or of the time after which any
private sale of such Collateral may take place. The Issuer agrees that such
period and notice is commercially reasonable under the circumstances.

ARTICLE VIII.
COLLATERAL AGENT AND ADMINISTRATIVE HOLDER

          8.01.       (a) Appointment and Authorization of Collateral Agent.
Each Holder hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action as contractual representative on its behalf
under the provisions of this Agreement or under the Guaranty and Pledge
Agreement and each other Note Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Note Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Note Document, the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Collateral Agent have or be deemed to have any trustee or fiduciary
relationship with any Holder or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Note Document or otherwise exist against the
Collateral Agent.

          (b)     Appointment and Authorization of Administrative Holder. Each
Holder hereby irrevocably appoints, designates and authorizes the Administrative
Holder to take such action as contractual representative on its behalf under the
provisions of this Agreement and each other Note Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Note Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Note Document, the Administrative
Holder shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Holder have or be deemed to have any
trustee or fiduciary relationship with any Holder or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Note Document or otherwise exist
against the Administrative Holder. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Note
Documents with reference to the Administrative Holder is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The provisions of this
Article VIII are solely for the benefit of the Administrative Holder and the
Holders and no Note Party shall have any rights as a third party beneficiary of
any of the provisions thereof. In performing its functions and duties hereunder,
the Administrative Holder shall act solely as an agent of the Holders and does
not assume and shall not be

45

--------------------------------------------------------------------------------



deemed to have assumed any obligation towards or relationship of agency or trust
with or for any Note Party.

          8.02.   Collateral Matters. The Holders irrevocably authorize the
Collateral Agent, at its option and in its discretion:

          (a)       to take any action with respect to the Collateral which may
be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to any of the Note Documents;

          (b)       to release any Lien on any property granted to or held by
the Collateral Agent under any Note Document (i) upon termination of the payment
in full of all Obligations, (ii) that is sold or to be sold as part of or in
connection with any Disposition permitted hereunder or under any other Note
Document, (iii) in accordance with any provision for the release thereof
provided for in this Agreement or the other Note Documents, or (iv) subject to
Section 9.01, if approved, authorized or ratified in writing by the Required
Holders;

          (c)       to subordinate any Lien on any property granted to or held
by the Collateral Agent under any Note Document to the holder of any Lien on
such property that is permitted by Section 6.02; and

          (d)       following any such release or subordination described in the
preceding clauses (b) and (c), to deliver to the Issuer or any other Person, at
its expense, any Collateral so released that is then held by the Collateral
Agent hereunder and to execute and deliver to the Issuer or any other Person
such releases or other documents as the Issuer or such Person shall request to
evidence or effectuate such release or subordination of Liens (including UCC
termination statements, intercreditor agreements and collateral agency
agreements).

          (e)       Upon request by the Collateral Agent at any time, the
Required Holders will confirm in writing the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property
pursuant to this Section 8.02.

          8.03.   Duties in the Case of Enforcement. In case one of more Events
of Default have occurred and shall be continuing, the Collateral Agent shall, if
(a) so requested (or consented to) by the Administrative Holder or the Required
Holders and (b) the Holders have severally provided to the Collateral Agent such
additional indemnities and assurances against expenses and liabilities as the
Collateral Agent may reasonably request, proceed to enforce the provisions of
any Note Documents authorizing the sale or other disposition of all or any part
of the Collateral (or any other property which is security for the Obligations)
and exercise all or any such other legal and equitable and other rights or
remedies as it may have in respect of such Collateral (or such other property);
provided, in no event shall this sentence require any Holder to provide
indemnities or assurances against expenses and liabilities in excess of such
Holder’s Overall Pro Rata Share. The Required Holders may direct the Collateral
Agent in writing as to the method and the extent of any such sale or other
disposition to the extent permitted under the terms hereof, the Holders hereby
agreeing to indemnify and hold the Collateral Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that the Collateral Agent need not comply with
any such direction to the extent that the Collateral Agent reasonably believes
the Collateral Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction.

          8.04.   Right to Indemnity. Each Holder, in proportion to its Pro Rata
Share or its Overall Pro Rata Share (with respect to claims related to the
Administrative Holder and the Collateral Agent, respectively), at the time any
claim therefor is made, severally agrees to indemnify the Agents, to the extent
that the Agents shall not have been reimbursed by any Note Party (but without
limiting any Note

46

--------------------------------------------------------------------------------



Party’s reimbursement obligations), for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
the Agents in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Note Documents or otherwise in its capacity
as Agents in any way relating to or arising out of this Agreement or the other
Note Documents; provided, no Holder shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Agents’ gross
negligence or willful misconduct. If any indemnity furnished to the Agents for
any purpose shall, in the opinion of the Agents, be insufficient or become
impaired, the Agents may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Holder to
indemnify the Agents against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Holder’s
Pro Rata Share or Overall Pro Rata Share (with respect to the Administrative
Holder and the Collateral Agent, respectively) thereof; and provided, further,
this sentence shall not be deemed to require any Holder to indemnify the Agents
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

          8.05.   General Immunity.

          (a)     No Responsibility for Certain Matters. The Administrative
Holder shall not be responsible to any Holder for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency hereof or
any other Note Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Holders or by or on behalf of any
Note Party in connection with the Note Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Note Party or any other Person liable for the payment of any Obligations, nor
shall the Administrative Holder be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Note Documents or as to the use of the
proceeds of the Notes or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Holder
shall not have any liability arising from confirmations of the outstanding
amount of the Notes.

          (b)     Exculpatory Provisions. Neither the Administrative Holder, the
Collateral Agent, nor any of their respective officers, partners, directors,
employees or agents shall be liable to Holders for any action taken or omitted
by the Administrative Holder or the Collateral Agent under or in connection with
any of the Note Documents except to the extent caused by the Administrative
Holder’s or Collateral Agent’s gross negligence or willful misconduct. The
Agents shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Note Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the Administrative Holder
shall have received instructions in respect thereof from the Required Holders
(or such other Holders as may be required to give such instructions under
Section 9.01) and, upon receipt of such instructions from the Required Holders
(or such other Holders, as the case may be), the Agents shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Issuer and/or other

47

--------------------------------------------------------------------------------



Note Parties), accountants, experts and other professional advisors selected by
it; and (ii) no Holder shall have any right of action whatsoever against the
Admin Holder as a result of its acting or (where so instructed) refraining from
acting hereunder or any of the other Note Documents in accordance with the
instructions of the Required Holders (or such other Holders as may be required
to give such instructions under Section 9.01) .

          (c)     Delegation of Duties. The Administrative Holder may perform
any and all of its duties and exercise its rights and powers under this
Agreement or under any other Note Document by or through any one or more
sub-agents appointed by the Administrative Holder. The Administrative Holder and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Agreement (including Section 8.02)
shall apply to the Affiliates of the Administrative Holder. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Article VIII shall apply to any such subagent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Holder, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Note Parties and the Holders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Holder and not to any
Note Party, Holder or any other Person and no Note Party, Holder or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

          8.06.   Successor Administrative Holder. The Administrative Holder may
resign at any time by giving twenty days’ prior written notice thereof to the
Holders and the Issuer. Upon any such notice of resignation, the Required
Holders shall have the right to appoint a successor Administrative Holder. The
Administrative Holder’s resignation shall become effective on the earlier of (a)
twenty days after delivery by the Administrative Holder of the notice referred
to in the first sentence of this Section 8.06 and (b) the date on which a
successor Administrative Holder shall have been appointed (the “Resignation
Date”). On the Resignation Date, such retiring Administrative Holder shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Holder’s resignation hereunder as Administrative Holder, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Holder hereunder.

ARTICLE IX.
MISCELLANEOUS

          9.01.   Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Note Document, and no consent to any departure by
the Parent or the Issuer therefrom, shall be effective unless in writing signed
by the Parent, the Issuer and the Required Holders, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that without the written consent of each
Holder affected thereby, no such amendment, waiver or consent shall:

          (a)       postpone any date fixed by Section 2.02(b), Section 2.03 or
Section 2.04(c) for any payment of the principal amount or interest due to the
Holders (or any of them);

48

--------------------------------------------------------------------------------



          (b)       reduce the principal or principal amount of, or the rate of
interest specified herein on, any Note, or any other amounts payable hereunder
or under any other Note Document; provided that only the consent of the Required
Holders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Issuer to pay interest at the Default Rate;

          (c)       change Section 2.07 or any other provision herein in a
manner that would alter the pro rata sharing of payments required thereby;

          (d)       change any provision of this Section or the definition of
“Required Holders” or any other provision hereof specifying the number, identity
or percentage of Holders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder;

          (e)       release all or substantially all of the Collateral securing
the Notes or release all or substantially all of the Guarantors from their
obligations under the Note Documents;

          (f)       alter any provisions, or waive any payment, with respect to
any prepayment or redemption of the Notes, including providing for any such
prepayment or redemption on any basis other than pro rata based on the Total
Outstandings;

          (g)       waive a Default or an Event of Default in the payment of
principal of, or interest or premium, if any, on the Notes;

          (h)       make any Note payable in any currency other than U.S.
Dollars;

          (i)       impair the right of any Holder to institute suit for the
enforcement of any payment on or with respect to the Notes; and

          (j)       except as expressly permitted herein, consent to the
assignment or transfer by any Note Party of any of their rights or obligations
under this Agreement or any other Note Document;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Collateral Agent or the Administrative Holder in
addition to the Holders required above and the Issuer, affect the rights or
duties of the Collateral Agent or the Administrative Holder respectively under
this Agreement or any other Note Document.

          9.02.   Notices and Other Communications; Facsimile Copies.

          (a)      General. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing or
by any telecommunication device capable of creating a written record (including
electronic mail and facsimile transmission). All such written notices shall be
mailed, e-mailed, faxed or delivered to the applicable address or facsimile
number, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

        (i)       if to the Issuer, the Administrative Holder or the Collateral
Agent, to the address, the e-mail address, facsimile number or telephone number
specified for such Person on Schedule 9.02 or to such other address, the e-mail
address, facsimile number or telephone number as shall be designated by such
party in a notice to the other parties; and

        (ii)       if to any Holder, to the address, the e-mail address,
facsimile number or telephone number specified from time to time by such Holder
to the Issuer and the Administrative

49

--------------------------------------------------------------------------------



Holder or to such other address, the e-mail address, facsimile number or
telephone number as shall be designated by such party in a notice to the Issuer
and the Administrative Holder.

          All such notices and other communications shall be deemed to be given
or made upon the earlier to occur of (i) the actual receipt thereof by the
relevant party hereto and (ii) (A) if delivered by hand or by courier, when
signed for by or on behalf of the relevant party hereto; (B) if delivered by
mail, four (4) Business Days after deposit in the mails, postage prepaid; and
(C) if delivered by facsimile, when sent and receipt has been confirmed by
telephone; provided that notices and other communications to the Administrative
Holder or the Collateral Agent pursuant to Article II shall not be effective
until actually received by the Administrative Holder and the Collateral Agent.
In no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

          (b)      Effectiveness of Facsimile Documents and Signatures. Note
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on each
applicable Note Party, the Collateral Agent, the Administrative Holder and the
Holders. The Administrative Holder may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

          (c)      Reliance by the Administrative Holder and the Holders. The
Administrative Holder and the Holders shall be entitled to rely and act upon any
notices given by or on behalf of the Issuer even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof,
so long as, in each case, such notice is issued by a Responsible Officer of the
Issuer or by a Person or Persons reasonably believed in good faith by the
Holders to be Responsible Officers of the Issuer. The Issuer shall indemnify
each Indemnitee from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Issuer. All telephonic notices to and other communications with the
Administrative Holder may be recorded by the Administrative Holder, and each of
the parties hereto hereby consents to such recording.

          9.03.   No Waiver; Cumulative Remedies. No failure by any Holder, the
Collateral Agent or the Administrative Holder to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege,
subject to the terms of applicable Law. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

          9.04.   Payment of Expenses. The Parent and the Issuer jointly and
severally agree (a) to pay or reimburse the Agents and any Holder for all its
reasonable and documented out of pocket costs and expenses incurred in
connection with any amendment, supplement or modification to this Agreement and
the other Note Documents, entered into at the request of any Note Party (in each
case, whether or not the transactions contemplated thereby shall be
consummated), including the Attorney Costs of one principal counsel for the
Required Holders and the Agents, (b) to pay or reimburse each Holder and the
Agents for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Note
Documents and any other documents prepared in connection herewith or therewith,
including without limitation, Attorney Costs of one principal counsel (unless
such principal counsel may not represent all Holders as a result of a conflict
of interest of such Holders with respect to the Obligations) for all Holders,
and Attorney Costs for counsel to the Agents, (c) to pay,

50

--------------------------------------------------------------------------------



indemnify, or reimburse each Holder and the Agents for, and hold each Holder and
the Agents harmless from, any and all costs and reasonable expenses of
perfecting and recording the Liens granted with respect to the Collateral,
including all recording and filing fees, and any and all liabilities with
respect to, or resulting from any delay in paying delinquent or non-payment of
any stamp, excise and similar taxes, if any, which may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Note Documents and any such other documents, and (d)
to pay, indemnify or reimburse each Holder, the Agents, their respective
Affiliates, and their respective officers, directors, trustees, employees,
advisors, agents and controlling Persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Note Documents and any such other documents, whether
direct, indirect or consequential and whether based on any Laws (including
securities and environmental Laws), that may be imposed on, incurred by, or
asserted against any such Indemnitee, in any manner relating to or arising out
of any Note Documents or the transactions contemplated hereby or thereby
(including the Holders’ agreement to receive the Notes hereunder), including,
without limitation, the fees and disbursements and other charges of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against the Issuer hereunder (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Parent and the
Issuer shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. All
amounts due under this Section shall be payable promptly after written demand
therefor. Statements payable by the Issuer pursuant to this Section shall be
submitted to the Issuer at the address of the Issuer set forth in Schedule 9.02,
or to such other Person or address as may be hereafter designated by the Issuer
in a notice to the Holders and the Administrative Holder. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.04 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Note Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them. The agreements in this Section shall survive
repayment of the Notes and all other amounts payable hereunder. Notwithstanding
the foregoing, this Section (other than clause (c) above) shall not apply to any
tax-related matter.

          9.05.   Payments Set Aside. To the extent that any payment by or on
behalf of the Issuer is made to the Administrative Holder or any Holder, or the
Administrative Holder, or any Holder exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Holder
or such Holder in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Holder severally agrees to pay to the Administrative
Holder upon demand its applicable share of any amount so recovered from or
repaid by the Administrative Holder, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

          9.06.   Successors and Assigns.

          (a)      Conditions to Assignment by Holders.

51

--------------------------------------------------------------------------------



        (i)       at any time, (x) each Holder may transfer, sell or otherwise
assign its Notes in whole or in part to (A) any of its Affiliates or (B) any
Person that any individual could transfer, sell or otherwise assign its Notes to
if such individual were a Holder under clause (y) below and (y) each Holder who
is an individual may transfer, sell or otherwise assign all or a portion of his
Notes to (1) an individual who is a member of such Holder’s Immediate Family,
(2) the heirs or legal representatives of any such deceased Holder, (3) a trust,
corporation, partnership or limited liability company, all of the beneficial
interests in which shall be held by such Holder or such Holder’s Immediate
Family members or such deceased Holder’s heirs or legal representatives
(provided that during the period that any such trust, corporation, partnership
or limited liability company holds any right, title or interest in any Notes, no
Person other than such Holder or such Holder’s Immediate Family members or such
deceased Holder’s heirs or legal representatives may be or may become trustees,
beneficiaries, stockholders, partners or members thereof) or (4) any Affiliate
of a Purchaser (the persons referred to in clauses (x) and (y) are each referred
to hereinafter as a “Permitted Transferee”) and (z) any Permitted Transferee of
Notes pursuant to this Section 9.06(a)(i) may transfer, sell or otherwise assign
its Notes pursuant to this Section 9.06(a)(i) to the transferring Holder of such
Notes (the “Transferor”) or to another Permitted Transferee of such Transferor;
provided in each case of (x), (y) and (z) above, that after giving effect to any
such transfer, sale or assignment, Triarc and its Designated Persons shall hold
Notes (with respect to which it or any such Designated Person has not sold a
participation or granted a pledge or created a security interest) having an
aggregate principal amount outstanding in excess of 50% of the Total Series A
and Series B Outstandings on the effective date of such transfer, sale or
assignment;

        (ii)      on and after the earlier of (x) the six-month anniversary of
the Closing Date and (y) the date on which Series B Notes in an aggregate
principal amount equal to $12,858,453 are either prepaid under the Series B Note
Purchase Agreement or are purchased by one or more Holders pursuant to Section
2.9(b) of the Intercreditor Agreement (the “Assignment Trigger Date”), each
Holder may assign, sell or otherwise transfer its Notes, in whole or in part, to
any Eligible Holder; provided that after giving effect to any such transfer,
sale or assignment, Triarc and its Designated Persons shall hold Notes (with
respect to which it or any such Designated Person has not sold a participation
or granted a pledge or created a security interest) having an aggregate
principal amount outstanding in excess of 50% of the Total Series A and Series B
Outstandings on the effective date of such transfer, sale or assignment;

provided, in each case of any assignment, sale or other transfer pursuant to
clauses (i) or (ii) above that (A) each of the Issuer and the Administrative
Holder shall have been given prior written notice of such transfer, sale or
assignment,(B) each such transfer, sale or assignment shall be in a minimum
principal amount of $500,000 or such lesser amount consented to by the Issuer
and the Administrative Holder, and (C) the parties to such transfer, sale or
assignment shall execute and deliver to the Issuer (with a copy to the
Administrative Holder), for recording in the Register (as hereinafter defined)
an Assignment and Assumption, together with any Notes subject to such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Assumption, which
effective date shall be at least five (5) Business Days after the execution
thereof, (1) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption, have the rights and obligations of a
Holder hereunder, and (2) the assigning Holder thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement.

52

--------------------------------------------------------------------------------



          (b)      Certain Representations and Warranties; Limitations;
Covenants. By executing and delivering an Assignment and Assumption, the parties
to the assignment thereunder confirm to and agree with each other and the other
parties hereto as follows:

        (i)       the assignee under such Assignment and Assumption is acquiring
Notes for its own account, for investment and not with a view to any
distribution thereof within the meaning of the Securities Act;

        (ii)      such assignee (A) understands that the Notes have not been and
will not be registered under the Securities Act and the Notes are being issued
by the Issuer in a transaction exempt from the registration requirements of the
Securities Act and (B) agrees that it will not sell all or any part of the Notes
and the Notes may not be offered or sold, except pursuant to effective
registration statements under the Securities Act or pursuant to applicable
exemptions from registration under the Securities Act and in compliance with
applicable State laws;

        (iii)     such assignee further understands that the exemption from
registration afforded by Rule 144 (the provisions of which are known to the
assignee) promulgated under the Securities Act depends on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts;

        (iv)     such assignee is an “Accredited Investor” (as defined in Rule
501(a) under the Securities Act). The financial position of such assignee is
such that it can afford to bear the economic risk of holding the Notes. Such
assignee can afford to suffer the complete loss of its investment in the Notes.
The knowledge and experience of such assignee in financial and business matters
is such that it is capable of evaluating the risks of the investment in the
Notes. Such assignee acknowledges that no representations, express or implied,
are being made with respect to the Issuer or any of its Subsidiaries, the Notes
or otherwise, other than those expressly set forth herein.

        (v)      Except as disclosed in writing by each assignee, the source of
funds to be used by such assignee to pay the purchase price of the Notes
purchased by such assignee hereunder does not include assets of any employee
benefit plan (other than a plan exempt from the coverage of ERISA) or plan or
any other entity the assets of which consist of “plan assets” as defined in
Department of Labor regulation Section 2510.3 -101. As used herein, the term
“employee benefit plan” shall have the meaning assigned to such term in Section
3 of ERISA, and the term “plan” shall have the meaning assigned thereto in
Section 4975(e)(1) of the Code.

        (vi)     other than the representation and warranty that it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim, the assigning Holder makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the other Note Documents or any other
instrument or document furnished pursuant hereto or the attachment, perfection
or priority of any security interest or mortgage,

        (vii)     the assigning Holder makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Issuer
and its Subsidiaries or any other Person primarily or secondarily liable in
respect of any of the Obligations, or the performance or observance by the Note
Parties or any other Person primarily or secondarily liable in respect of any of
the Obligations of any of its obligations under this Agreement or any of the
other Note Documents or any other instrument or document furnished pursuant
hereto or thereto;

53

--------------------------------------------------------------------------------



        (viii)   such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption;

        (ix)      such assignee will, independently and without reliance upon
the assigning Holder, the Administrative Holder or any other Holder and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

        (x)       such assignee appoints and authorizes the Agents to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Note Documents as are delegated to the Agents by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto;

        (xi)      such assignee agrees that it will perform in accordance with
this Agreement and the other Note Documents all of the obligations that by the
terms thereof are required to be performed by it as a Holder;

        (xii)     such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Assumption; and

        (xiii)    such assignee acknowledges that it has complied with the
provisions of Section 9.11 to the extent applicable.

          (c)      Register. The Issuer shall maintain a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Holders, and of the principal amounts of the Notes (and any
interest thereon) owing to, each Holder pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
demonstrable error, and the Issuer, the Administrative Holder and the Holders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Holder hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Issuer, the Administrative Holder and any Holder, at any
reasonable time and from time to time upon reasonable prior notice.

          (d)      New Notes. Upon its receipt of an Assignment and Assumption
executed by the parties to such assignment, the Issuer shall (i) record the
information contained therein in the Register and (ii) give prompt notice
thereof to the Issuer and the Holders (other than the assigning Holder).
Promptly after the effectiveness of any assignment by any Holder of all or any
portion of such Holder’s Notes, the Issuer (at its expense) shall execute and
deliver (x) to the assignee Holder, one or more Notes in an aggregate principal
amount equal to the aggregate principal amount of Notes assigned to such
assignee Holder and (y) to the assignor Holder, one or more Notes in an
aggregate principal amount equal to the aggregate principal amount, if any, of
the Notes delivered by such Assignor Holder to the Issuer that were not assigned
to such assignee Holder.

          (e)      Participations. Any Holder may from time to time and at any
time, without the consent of any Note Party, sell participations in all or any
portion of such Holder’s Notes to any other Person (other than a Restricted
Entity) that invests in notes, loans, or similar securities; provided that the
terms of any such participation shall not entitle the participant to direct such
Holder as to the manner in which it votes in connection with any amendment,
supplement or other modification of this Agreement or any waiver or consent with
respect to any departure from the terms hereof, in each case unless and to the

54

--------------------------------------------------------------------------------



extent that the subject matter thereof is one as to which the consent of all
Holders is required in order to approve the same and provided, further, that
after giving effect to any participations pursuant to this clause (e), Triarc
(and its Designated Persons) shall hold Notes with respect to which it has not
sold a participation in excess of 50% of the Total Series A and Series B
Outstandings on the effective date of such participation.

          (f)      Pledges. Any Holder may from time to time and at any time
after the Assignment Trigger Date, without the consent of any Note Party,
pledge, collaterally assign or grant a security interest in all or any portion
of such Holder’s Notes to any other Person (other than a Restricted Entity);
provided that no such pledge, collateral assignment or grant of security
interest shall act as a substitution of the applicable pledgee or assignee for
such Holder as a party to this Agreement or any other Note Document except, in
the case of a subsequent foreclosure, if such foreclosure is made in compliance
with the other provisions of this Section 9.06; and provided, further, that
after giving effect to any such pledge, collateral assignment or grant of
security interest pursuant to this clause (f), Triarc (and its Designated
Persons) shall hold Notes in excess of 50% of the Total Series A and Series B
Outstandings that are not subject to any, pledge, collateral assignment or any
security interests on the effective date of such pledge, collateral assignment
or grant of security interest.

          (g)      Assignment by the Issuer. Neither the Parent nor the Issuer
shall assign or transfer any of their respective rights or obligations under
this Agreement or any of the other Note Documents without the prior written
consent of the Administrative Holder and each of the Holders.

          (h)      Satisfaction of Indemnification Obligations. Notwithstanding
anything to the contrary contained in this Agreement, any Holder may from time
to time, without the consent of any Note Party, assign, transfer or deliver all
or any portion of such Holder’s Notes to the Parent or any of its Subsidiaries
in satisfaction, in whole or in part, of such Holder’s indemnification
obligations under the Merger Agreement in accordance with the terms thereof.

          9.07.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

          9.08.   Integration. This Agreement, together with the other Note
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Note Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or Holders in any other
Note Document shall not be deemed a conflict with this Agreement. Each Note
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

          9.09.   Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Note Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Holder and each Holder, regardless of any investigation made by
the Administrative Holder or any Holder or on their behalf and notwithstanding
that the Administrative Holder or any Holder may have had notice or knowledge of
any Default or Event of Default at the time any Note is purchased hereunder, and
shall continue in full force and effect as long as any Note or any other
Obligation hereunder shall remain unpaid or unsatisfied.

55

--------------------------------------------------------------------------------



          9.10.   Severability. If any provision of this Agreement or the other
Note Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Note Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          9.11.   Tax Forms.

          (a)       Each Holder that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Holder”) shall deliver to
the Issuer and the Administrative Holder, prior to receipt of any payment
subject to withholding under the Code (or upon accepting an assignment of an
interest herein) or upon the reasonable request of the Issuer or the
Administrative Holder, two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Holder and entitling
it to an exemption from or reduction of withholding tax on all payments to be
made to such Foreign Holder by the Issuer pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Holder by the Issuer pursuant to this Agreement) or, in the case of
a Foreign Holder claiming exemption from U.S. withholding tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest,” a
Form W-8BEN or any successor thereto (and, if such Foreign Holder delivers a
Form W-8, a certificate representing that such Foreign Holder is not a bank for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of the Issuer and is not a
controlled foreign corporation related to the Issuer (within the meaning of
Section 864(d)(4) of the Code)) claiming complete exemption from U.S.
withholding tax. Thereafter and from time to time, each such Foreign Holder
shall (A) promptly submit to the Issuer and the Administrative Holder such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be required under then current United
States laws and regulations to avoid or reduce, or such evidence as is
satisfactory to the Issuer and the Administrative Holder of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Holder by the Issuer pursuant to this
Agreement, (B) promptly notify the Issuer and the Administrative Holder of any
change in circumstances which would modify or render invalid any claimed
exemption and (C) upon the Issuer’s request, take such steps as shall not be
disadvantageous to it, in the reasonable judgment of such Holder, and as may be
reasonably necessary to avoid any requirement of applicable Laws that the Issuer
make any deduction or withholding for taxes from amounts payable to such Foreign
Holder. Notwithstanding anything to the contrary herein, a Foreign Holder shall
not be required to deliver any form pursuant to this Section 9.11(a) that it is
not entitled or otherwise legally able to deliver.

          (b)       Each Holder that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Issuer and the
Administrative Holder, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein) or upon
request of the Issuer or the Administrative Holder two duly signed completed
copies of IRS Form W-9. Thereafter and from time to time, each such Holder shall
(i) promptly submit to the Issuer and the Administrative Holder such additional
duly completed and signed copies of such form (or such successor form as shall
be adopted from time to time by the relevant United States taxing authorities)
as may then be required under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Issuer and the Administrative
Holder of any available exemption from, United States backup withholding taxes
in respect of all payments to be made to such Holder by the Issuer pursuant to
this Agreement, (ii) promptly notify the Issuer and the Administrative Holder of
any change in circumstances which would modify or render invalid any claimed
exemption, and (iii) upon the Issuer’s

56

--------------------------------------------------------------------------------



request, take such steps as shall not be disadvantageous to it, in the
reasonable judgment of such Holder, and as may be reasonably necessary to avoid
any requirement of applicable Laws that the Issuer make any deduction or
withholding for taxes from amounts payable to such Holder. If such Holder fails
to deliver such forms, then the Issuer may withhold from any payment to such
Holder an amount equivalent to the applicable back-up withholding tax imposed by
the Code.

          (c)       If any Governmental Authority asserts that the
Administrative Holder did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Holder, such Holder shall indemnify the Administrative Holder therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Holder under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Holder. The
obligation of the Holders under this Section shall survive the repayment of all
other Obligations hereunder and the resignation of the Administrative Holder.
Nothing contained in this Section 9.11(c) shall alter or otherwise affect the
indemnification obligations set forth in Section 3.01.

          9.12.   Governing Law; Consent to Jurisdiction.

          (a)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL
AGENT AND EACH HOLDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

          (b)       THE PARTIES HERETO HEREBY CONSENT, UNCONDITIONALLY AND
IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF
THE STATE OF NEW YORK AND WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON
CONVENIENS WITH RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR
DISPUTE ARISING UNDER THIS AGREEMENT, THE OTHER NOTE DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE OTHER THAN
PURSUIT OF A JUDGMENT ON A NOTE WHERE SUIT IS ALSO BROUGHT IN THE STATE WHERE
ANY COLLATERAL IS LOCATED TO TAKE JURISDICTION OF SUCH COLLATERAL. THE PARENT
AND THE ISSUER FURTHER CONSENT, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO
THE NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF EACH STATE
WHERE ANY COLLATERAL IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY
MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH COLLATERAL INCLUDING BUT
NOT LIMITED TO FORECLOSURES, AND THE PARENT AND THE ISSUER AGREE THAT COLLATERAL
AGENT AND HOLDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
THE PARENT AND THE ISSUER OR THEIR PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH THE COLLATERAL AGENT OR HOLDERS DEEM NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS OR
TO OTHERWISE ENFORCE ITS RIGHTS AGAINST THE PARENT OR THE ISSUER’S PROPERTY. THE
PARENT AND THE ISSUER FURTHER IRREVOCABLY WAIVE PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON THEM AND CONSENT TO THE SERVICE OF PROCESS, GENERALLY,
UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES SET FORTH HEREIN IN CONNECTION
WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO
SUCH PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARENT AND THE
ISSUER HEREBY IRREVOCABLY WAIVE ANY OBJECTION WHICH THEY MAY NOW HAVE OR HAVE IN
THE FUTURE TO THE LAYING OF

57

--------------------------------------------------------------------------------



VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN THE COURTS
REFERRED TO ABOVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT AND THE HOLDERS TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO
COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY
JURISDICTION. To the extent that the Parent or the Issuer has or may hereafter
acquire any immunity from the jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to the
Parent or the Issuer or their respective property, the Parent and the Issuer
hereby irrevocably waive such immunity in respect of their respective
obligations under this Agreement.

          9.13.   Waiver of Right to Trial by Jury and Other Rights. TO THE
MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES THE RIGHT TO TRIAL BY JURY AND ANY RIGHT OR CLAIM TO
ANY CONSEQUENTIAL DAMAGES, EXEMPLARY DAMAGES, EXPECTANCY DAMAGES, SPECIAL
DAMAGES AND GENERAL DAMAGES IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY
OR ANY EXERCISE BY ANY PARTY OF ITS RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY
RELATING TO ANY NOTE OR ANY PROPERTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL
THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREUNDER.

          9.14.   Time of the Essence. For all payments to be made and all
obligations to be performed under the Note Documents, time is of the essence.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

58

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

PARENT:   DEERFIELD TRIARC CAPITAL CORP.   By:   /s/ Frederick L. White   Name:
Frederick L. White   Title: Senior Vice President, General     Counsel and
Secretary   ISSUER:   DEERFIELD & COMPANY LLC   By:     /s/ Luke D. Knecht  
Name:            Luke D. Knecht   Title: Chief Operating Officer     DFR MERGER
COMPANY LLC   By:   /s/ Luke D. Knecht   Name: Luke D. Knecht   Title: Chief
Operating Officer

 

 

 

 

 

 

 


[SIGNATURE PAGE TO SERIES A NOTE AGREEMENT]

--------------------------------------------------------------------------------



PURCHASERS:   TRIARC DEERFIELD HOLDINGS, LLC   By:   /s/ Francis T.
McCarron              Name: Francis T. McCarron   Title: Executive Vice
President         JONATHAN TRUTTER /s/ Jonathan Trutter         PAULA HORN /s/
Paul Horn         JOHN K. BRINCKERHOFF AND LAURA R. BRINCKERHOFF REVOCABLE TRUST
  By:     /s/ John K. Brinckerhoff   Name:            John K. Brinckerhoff  
Title: Trustee

 

 

 

 


[SIGNATURE PAGE TO SERIES A NOTE AGREEMENT]

--------------------------------------------------------------------------------



COLLATERAL AGENT:   TRIARC DEERFIELD HOLDINGS, LLC   By:   /s/ Francis T.
McCarron              Name:            Francis T. McCarron   Title: Executive
Vice President       ADMINISTRATIVE HOLDER: TRIARC DEERFIELD HOLDINGS, LLC  
By:     /s/ Francis T. McCarron   Name:            Francis T. McCarron   Title:
Executive Vice President

 

 

 

 

 

 

 


[SIGNATURE PAGE TO SERIES A NOTE AGREEMENT]

--------------------------------------------------------------------------------